Exhibit 10.2

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Transition Agreement”) is made and entered into
effective as of February 6, 2007 (the “Effective Date”) by and between Hawaiian
Telcom Communications, Inc, a Delaware corporation (“HT”), and BearingPoint,
Inc., a Delaware corporation (“BE”).  HT and BE are collectively referred to
herein as the “Parties.”

RECITALS

WHEREAS, effective as of the Effective Date, HT and BE have executed and
delivered a Settlement Agreement (the “Settlement Agreement”) providing, among
other things, for the resolution of certain disputes between the Parties,
including those under and in connection with the Master Services Agreement,
effective as of August 2, 2004 (together with any amendments thereto or change
requests executed thereunder, the “MSA”), between HT and BE;

WHEREAS, as part of the Settlement Agreement, HT and BE desire to document their
agreement for the provision by BE of certain transition assistance services (the
“Transition Services”) during the disengagement and transition of the services
provided under the MSA to HT’s successor service provider (the “Transition”);

WHEREAS, certain capitalized terms used in this Transition Agreement shall have
the respective meanings set forth in Article X and other capitalized terms are
defined in the context in which they are used in this Transition Agreement; and

WHEREAS, any capitalized terms used in this Transition Agreement that are not
otherwise defined in this Transition Agreement shall have the respective
meanings (1) set forth in the Settlement Agreement, or (2) to the extent not
defined in the Settlement Agreement, set forth in the MSA.

NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein and of the mutual covenants of the parties hereinafter expressed,
the Parties hereby agree as follows:


ARTICLE I.
TERM

1.1.                              Initial Term.  The initial term of this
Transition Agreement will commence on the Effective Date and end at midnight on
May 2, 2007 (the “Initial Term”).

1.2.                              Renewal Term.  HT may renew this Transition
Agreement to provide for continuing support personnel for one additional period
of up to 60 additional days (a “Renewal Term” and, together with the Initial
Term, the “Term”).  No less than 21 days before the scheduled expiration of the
Initial Term, HT will notify BE in writing if HT desires to renew this
Transition Agreement as to part or all of the Transition Services.  If HT gives
such notice of renewal of this Transition Agreement, the term of this Transition
Agreement


--------------------------------------------------------------------------------


will renew as to the Transition Services and the BE personnel identified in the
Personnel Plan (as defined below), all as specified in the renewal notice for
the time period specified in the renewal notice.  This Transition Agreement may
not be renewed for any additional periods after the first Renewal Term.


ARTICLE II.
TRANSITION SERVICES

2.1.                              Transition Services.  Subject to Section 2.2,
BE shall provide certain Transition Services for HT or its designated successor
service provider (the “Successor Provider”) consisting of the following:


(A)                                  THOSE FUNCTIONS LISTED IN THE IM SERVICES
SOW, ADM SERVICES SOW AND CROSS FUNCTIONAL SOW SET FORTH AS ATTACHMENTS 1, 2 AND
3 HERETO (COLLECTIVELY, THE “OPERATE SERVICES”);


(B)                                 THOSE ACTIVITIES LISTED ON THE KNOWLEDGE
TRANSFER PLANS ATTACHED AS ATTACHMENT 4 (COLLECTIVELY, THE “KNOWLEDGE TRANSFER
SERVICES”); AND


(C)                                  THOSE ACTIVITIES LISTED ON THE REMEDIATION
PRIORITY LIST ATTACHED AS ATTACHMENT 5 (COLLECTIVELY, THE “REMEDIATION
SERVICES”).


IN NO EVENT WILL BE PROVIDE ANY BUILD SERVICES DURING THE TERM (OTHER THAN ANY
TASK EXPRESSLY SET FORTH IN THE REMEDIATION PRIORITY LIST AS A REMEDIATION
SERVICE).

2.2.                              Nature of Obligation to Provide Transition
Services.


(A)                                  BE WILL PROVIDE THE OPERATE SERVICES IN
ACCORDANCE WITH THE TERMS OF THIS TRANSITION AGREEMENT.


(B)                                 BE WILL PROVIDE THE KNOWLEDGE TRANSFER
SERVICES IN ACCORDANCE WITH THE TERMS OF THIS TRANSITION AGREEMENT.


(C)                                  BE WILL PROVIDE THE REMEDIATION SERVICES
ONLY ON A “LEVEL OF EFFORT” BASIS, SUCH THAT TO THE EXTENT THAT ADEQUATE NUMBERS
OF BE PERSONNEL INCLUDED IN THE PERSONNEL PLAN ARE AVAILABLE AFTER PROVIDING
OPERATE SERVICES AND KNOWLEDGE TRANSFER SERVICES ON A PRIORITY BASIS, BE WILL
PROVIDE THE REMEDIATION SERVICES IN THE ORDER OF THEIR PRIORITY REFLECTED ON THE
REMEDIATION PRIORITY LIST.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
TRANSITION AGREEMENT, BE WILL UNDERTAKE ONLY THOSE REMEDIATION ACTIVITIES THAT
BE CAN REASONABLY COMPLETE USING THE LEVEL OF SUPPORT CONTEMPLATED BY THE
PERSONNEL PLAN AFTER PROVIDING OPERATE SERVICES AND KNOWLEDGE TRANSFER
SERVICES.  THE PARTIES ACKNOWLEDGE THAT BE MAY NOT COMPLETE ALL THE ITEMS ON THE
REMEDIATION PRIORITY LIST.  BE WILL PROVIDE ALL SUCH REMEDIATION SERVICES IN
ACCORDANCE WITH THE TERMS OF THIS TRANSITION AGREEMENT.


(D)                                 BE WILL PROVIDE TRANSITION SERVICES TO HT
KEEPING WORK HOURS THAT ARE CONSISTENT WITH GENERAL INDUSTRY STANDARDS OR AS
OTHERWISE PROVIDED IN THIS PARAGRAPH

2


--------------------------------------------------------------------------------



(D) WITH RESPECT TO BE PERSONNEL WITH A PRINCIPAL WORK LOCATION IN DENVER.  BE
PERSONNEL WITH A PRINCIPAL WORK LOCATION IN DENVER AND A HOME CITY OUTSIDE THE
DENVER AREA (THE “TRAVELING RESOURCES”) WILL GENERALLY WORK IN ACCORDANCE WITH
THE FOLLOWING SCHEDULE, SUBJECT TO NORMAL AND CUSTOMARY FLUCTUATIONS AND
CONTINGENCIES.  TRAVELING RESOURCES WILL TRAVEL TO DENVER ON AN EARLY FLIGHT ON
MONDAY MORNING, TARGETED TO ARRIVE IN BE’S DENVER OFFICE PRIOR TO 12:00 NOON,
MOUNTAIN TIME.  TRAVELING RESOURCES WILL DEPART BE’S DENVER OFFICE NO EARLIER
THAN 4:00 P.M., MOUNTAIN TIME ON THURSDAYS.  TRAVELING RESOURCES WILL WORK UNTIL
5:00 P.M. MOUNTAIN TIME ON MONDAYS, FROM 8:30 A.M. UNTIL 6:00 P.M. MOUNTAIN TIME
ON TUESDAYS AND WEDNESDAYS, AND WILL WORK FROM THEIR HOME CITY LOCATIONS ON
FRIDAYS FROM 8:30 UNTIL 6:00 P.M. LOCAL TIME.  BE PERSONNEL LIVING IN THE DENVER
AREA WILL WORK PROFESSIONAL WORKDAYS, MONDAY TO FRIDAY, IN BE’S DENVER OFFICE. 
THE FOREGOING WILL BE APPROPRIATELY ADJUSTED IF ANY WEEK DURING THE TERM IS NOT
COMPOSED OF FIVE BUSINESS DAYS.


(E)                                  ON EACH WAVE TRANSITION DATE, HT (DIRECTLY,
THROUGH ONE OR MORE SUCCESSOR PROVIDERS OR THROUGH SOME COMBINATION OF THE
FOREGOING), WILL ASSUME PLENARY RESPONSIBILITY FOR THE SOFTWARE AND PLATFORMS TO
BE TRANSITIONED FROM BE ON SUCH WAVE TRANSITION DATE.  BE’S OBLIGATION TO
PROVIDE TRANSITION SERVICES (INCLUDING REMEDIATION SERVICES) RELATING TO THE
SOFTWARE AND PLATFORMS CONSTITUTING EACH SERVICE WAVE SHALL CEASE ON THE
APPLICABLE WAVE TRANSITION DATE.  ON AND AFTER EACH WAVE TRANSITION DATE, BE’S
SOLE OBLIGATION FOR THE TRANSITION SERVICES TO BE PERFORMED IN RESPECT OF THE
SOFTWARE AND PLATFORMS TRANSITIONED IN THE APPLICABLE SERVICE WAVE SHALL BE TO
PROVIDE PERSONNEL RESOURCES IN ACCORDANCE WITH SECTION 3.1(B), IF ANY, AT THE
DIRECTION OF HT OR THE SUCCESSOR PROVIDER.  NOTWITHSTANDING THE FOREGOING, THE
PARTIES AGREE THAT PRIOR TO THE OCCURRENCE OF ANY WAVE TRANSITION DATE, THE
APPLICABLE KNOWLEDGE TRANSFER SERVICES TO BE PERFORMED PRIOR TO THE TRANSITION
OF SUCH SERVICE WAVE SHALL HAVE BEEN COMPLETED UNLESS HT ELECTS TO TRANSITION
SUCH SERVICE WAVE PRIOR TO THE COMPLETION THEREOF.  IF HT ELECTS TO TRANSITION
ANY SERVICE WAVE PRIOR TO THE COMPLETION OF THE ASSOCIATED KNOWLEDGE TRANSFER
SERVICES, BE WILL COOPERATE WITH HT OR THE SUCCESSOR PROVIDER TO COMPLETE SUCH
KNOWLEDGE TRANSFER SERVICES DURING THE TERM OF THIS TRANSITION AGREEMENT.


(F)                                    IN ORDER TO BETTER COORDINATE THE
TRANSITION ACTIVITIES BEFORE HT ASSUMES RESPONSIBILITY FOR EACH SERVICE WAVE, AS
CONTEMPLATED IN PARAGRAPH (E) ABOVE, THE PARTIES AGREE THAT PRIOR TO INTRODUCING
ANY CHANGE OR MODIFICATION IN SOFTWARE UTILIZED IN HT’S PRODUCTION ENVIRONMENT
AND CONSTITUTING PART OF SUCH SERVICE WAVE, EACH OF BE AND HT WILL GIVE THEIR
RESPECTIVE WRITTEN APPROVAL OF SUCH CHANGE OR MODIFICATION.

2.3.                              Reprioritization; Other Tasks.


(A)                                  HT (OR THE SUCCESSOR PROVIDER) WILL
ESTABLISH PRIORITIES FOR BE PERSONNEL AND MAY REPRIORITIZE THE ACTIVITIES TO BE
PERFORMED BY SUCH PERSONNEL TO THE EXTENT SUCH WORK ACTIVITIES CAN BE PERFORMED
WITH THE SAME LEVEL OF SUPPORT CONTEMPLATED BY THE PERSONNEL PLAN AND PROVIDED
THAT ANY SUCH ACTIVITIES CONSTITUTE TRANSITION SERVICES.  WITHOUT BE’S PRIOR
WRITTEN CONSENT, NO SUCH REPRIORITIZATION MAY

3


--------------------------------------------------------------------------------



REQUIRE BE TO INCUR ADDITIONAL COSTS OR TO DEVOTE ADDITIONAL OR DIFFERENT
RESOURCES TO PROVIDE THE TRANSITION SERVICES.


(B)                                 UNLESS OTHERWISE AGREED IN WRITING BY THE
PARTIES, BE SHALL HAVE NO OBLIGATION TO PERFORM ANY SERVICES, TASKS OR FUNCTIONS
NOT CONSTITUTING TRANSITION SERVICES OR SET FORTH IN THIS TRANSITION AGREEMENT,
EVEN IF DIRECTED TO DO SO BY HT OR THE SUCCESSOR PROVIDER.

2.4.                              Contract Executives.  Each of HT and BE will
designate and maintain one or two individual(s) to serve as a principal point of
contact for the other Party and to whom the other Party may address contract and
operational communications regarding this Transition Agreement (each, a
“Contract Executive”).  The initial Contract Executive for HT is David Torline
and the initial Contract Executives for BE are Tom McKelvey and Paul Ciandrini
(it being understood that HT may direct communications to either and rely on the
determinations of either with respect to matters that are to be handled by the
Contract Executive).

2.5.                              Third-Party Agreements.  BE will provide to HT
complete copies of those third-party agreements to be assigned pursuant to the
MSA to HT or the Successor Provider.  To the extent HT elects to assume or have
the Successor Provider assume such agreements,  BE will have the financial and
administrative responsibility to assign such Third-Party Agreements to HT or the
Successor provider as designated by HT, but BE shall not be obligated to (and
without HT’s consent, will not) renegotiate any terms of such agreements.

2.6.                              Account Documentation.


(A)                                  AS PART OF THE TRANSITION ASSISTANCE, BE
HAS PROVIDED, OR WILL PROVIDE, TO HT OR THE SUCCESSOR PROVIDER THE ITEMS
IDENTIFIED IN ATTACHMENT 6 HERETO (THE “ACCOUNT DOCUMENTATION”).


(B)                                 THE ACCOUNT DOCUMENTATION WILL BE PROVIDED
TO HT IN THE STATE THEY PRESENTLY EXIST AND ON AN “AS IS, WHERE IS’ BASIS.  BE
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR OTHERWISE, WITH RESPECT TO
THE ACCOUNT DOCUMENTATION, INCLUDING WITH RESPECT TO THE CONDITION, STATE OF
REPAIR, QUALITY, FITNESS FOR PARTICULAR PURPOSE, OR MERCHANTABILITY OF SUCH
ITEMS.  BE WILL PROVIDE TO HT ALL ACCOUNT DOCUMENTATION IN EXISTENCE AS OF THE
EFFECTIVE DATE AND WILL COOPERATE WITH HT AND THE SUCCESSOR PROVIDER AS PART OF
THE KNOWLEDGE TRANSFER SERVICES TO PROVIDE INFORMATION AND OTHER DOCUMENTATION
IN ITS POSSESSION, IF ANY, TO ASSIST THE SUCCESSOR PROVIDER IN ITS COMPLETION OF
THE ACCOUNT DOCUMENTATION IN ACCORDANCE WITH THE TRANSITION PLAN.


(C)                                  SET FORTH ON ATTACHMENT 6A ARE THE ITEMS OF
DOCUMENTATION THAT THE PARTIES HAVE AGREED BE WILL COMPLETE DURING THE
TRANSITION.  BE ACKNOWLEDGES THAT NOTHING IN THIS SECTION 2.6 SHALL BE CONSTRUED
TO LIMIT BE’S OBLIGATIONS AS SET FORTH IN SECTION 2.1 OF THIS TRANSITION
AGREEMENT.

2.7.                              Transition Plan.  HT agrees that it will and
will require the Successor Provider to:

4


--------------------------------------------------------------------------------


(I)                                     PERFORM TASKS AND SERVICES ON A TIMELY
BASIS IN ACCORDANCE WITH THE TRANSITION PLAN SET FORTH HERETO AS ATTACHMENT 7
WITH THE GOAL TO REASONABLY COMPLETE THE TRANSITION SERVICES IN EACH OF THE WAVE
TRANSITIONS ON OR BEFORE THE APPLICABLE WAVE TRANSITION DATES SET FORTH THEREIN;
AND

(II)                                  USE ADEQUATE NUMBERS OF QUALIFIED
INDIVIDUALS WITH SUITABLE TRAINING, EDUCATION, EXPERIENCE AND SKILL TO PERFORM
THE KNOWLEDGE TRANSFER SERVICES AND TO COMPLETE THE TRANSITION.

BE will provide the Transition Services with the same goal as expressed in
clause (i) above.


2.8.                              RECORD RETENTION; AUDIT RIGHTS


(A)                                  AUDIT RIGHTS.

(I)                                     SUBJECT TO SECTION 2.8(A)(V), BE WILL
PROVIDE HT, AND ANY HT AUDITORS (INCLUDING INTERNAL AUDIT STAFF AND EXTERNAL
AUDITORS), INSPECTORS, REGULATORS OR OTHER REPRESENTATIVES AS HT MAY FROM TIME
TO TIME DESIGNATE IN WRITING (COLLECTIVELY, “AUDITORS”), WITH ACCESS, SUBJECT TO
THE CONDITIONS SPECIFIED IN SECTION 2.8(A)(V) TO ANY OF THE FOLLOWING FOR THE
PURPOSE OF PERFORMING AUDITS (“AUDITS”):  (I) ANY FACILITY OR PART OF A
FACILITY, INCLUDING DATA CENTERS, AT WHICH ANY TRANSITION SERVICES ARE PROVIDED;
(II) SUPPLIER PERSONNEL; OR (III) DATA AND RECORDS RELATING TO THE SERVICES AND
THE TRANSITION SERVICES (WHICH AFTER THE TERM SHALL CONSIST OF DATA AND RECORDS
TO BE RETAINED BY BE PURSUANT TO SECTION 2.8(B) BELOW).

(II)                                  HT WILL HAVE THE RIGHT TO CONDUCT SUCH
AUDITS DURING THE TERM OF THIS TRANSITION AGREEMENT AND FOR THE PERIOD BE IS
REQUIRED TO MAINTAIN RECORDS PURSUANT TO SECTION 2.8(B) BELOW; PROVIDED,
HOWEVER, THAT HT WILL NOT CONDUCT ANY AUDIT (OTHER THAN AN AUDIT UNDERTAKEN BY
REGULATORS AS PROVIDED FOR HEREIN) MORE FREQUENTLY THAN ONE TIME PER CALENDAR
YEAR. AUDITS MAY BE UNDERTAKEN BY REGULATORS AS AND WHEN DETERMINED BY SUCH
REGULATORS.

(III)                               AUDITS MAY BE CONDUCTED FOR THE PURPOSE OF
CONFIRMING:

A.                                       THE ACCURACY OF CHARGES AND INVOICES
UNDER THIS TRANSITION AGREEMENT;

B.                                      EXEMPTIONS, DEDUCTIONS, CREDITS OR
INCENTIVES RELATED TO TAXES RELATING TO THE TRANSITION SERVICES;

C.                                       BE’S COMPLIANCE IN ITS RELEVANT
OPERATIONS WITH THE REQUIREMENTS OF THIS TRANSITION AGREEMENT, INCLUDING WITH
RESPECT TO SECURITY, PRIVACY, CONTRACTUAL OBLIGATIONS (INCLUDING COMPLIANCE WITH
LAW AND HAWAIIAN TELCOM POLICIES) AND OTHER SUCH MATTERS; OR

D.                                      AUDITS AND SUCH OTHER MATTERS AS ARE
REQUIRED BY ANY OF HT’S REGULATORS OR OTHER GOVERNMENT ENTITIES HAVING
JURISDICTION OVER

5


--------------------------------------------------------------------------------


ANY OF THE TRANSITION SERVICES OR OVER HT (COLLECTIVELY, THE “REGULATORS”).

(IV)                              BE WILL PROVIDE THE REGULATORS WITH ACCESS TO
SUPPLIER PERSONNEL, SUPPLIER EQUIPMENT, SUPPLIER SOFTWARE, SUPPLIER FACILITIES,
AND DATA AND RECORDS RELATING TO THE SERVICES AND THE TRANSITION SERVICES, FOR
THE PURPOSE OF PERFORMING THE AUDITS.

(V)                                 UNLESS OTHERWISE REQUIRED PURSUANT TO
SECTION 2.8(A)(IV):

A.                                       BE WILL BE PROVIDED A MINIMUM OF THREE
BUSINESS DAYS’ NOTICE OF AUDITS TO BE PERFORMED PURSUANT TO THIS SECTION 2.8(A);

B.                                      AUDITS WILL BE CONDUCTED DURING BUSINESS
HOURS (EXCEPT WITH RESPECT TO TRANSITION SERVICES THAT ARE PERFORMED DURING
OFF-HOURS) AND IN SUCH A FASHION SO AS NOT TO UNREASONABLY INTERFERE WITH BE’S
ABILITY TO PERFORM THE TRANSITION SERVICES OR ANY ACTIVITIES FOR OTHER BE
CUSTOMERS;

C.                                       AUDITORS MUST COMPLY WITH ALL
APPLICABLE REASONABLE BE SECURITY AND CONFIDENTIALITY REQUIREMENTS INCLUDING,
WHERE APPROPRIATE, EXECUTION OF A CONFIDENTIALITY AGREEMENT IN THE FORM FORMERLY
ATTACHED AS OF EXHIBIT M (FORM OF CONFIDENTIALITY AGREEMENT) TO THE MSA OR A
NON-DISCLOSURE AGREEMENT SUPPLIED BY THE AUDITOR THAT IS REASONABLY ACCEPTABLE
TO BE.  SUBJECT TO THE FOREGOING, HT’S AUDITORS WILL BE PROVIDED ACCESS TO
SHARED SYSTEMS OR SHARED BE FACILITIES USED IN THE PERFORMANCE OF THE TRANSITION
SERVICES, PROVIDED THAT NOTHING IN THIS SECTION 2.8(A)(V)(C) WILL BE CONSTRUED
TO GIVE AUDITORS ACCESS TO ANY DATA OF ANY CUSTOMER OF BE OTHER THAN HT;

D.                                      AUDITORS WILL NOT HAVE ACCESS TO BE’S
UNDERLYING COSTS EXCEPT FOR TIMESHEETS AND SIMILAR SUBSTANTIATING DATA RELATING
TO CHARGES FOR TRANSITION SERVICES WHICH ARE CHARGED ON A TIME AND MATERIALS
BASIS; AND

E.                                       AUDITORS WILL COMPLY WITH REASONABLE
FACILITY USE REGULATIONS APPLICABLE TO THE SUPPLIER FACILITIES ACCESSED DURING
THE COURSE OF AUDITS.

(VI)                              ALL AUDIT RIGHTS OF HT SET FORTH IN THIS
SECTION 2.8 WILL APPLY TO ANY SUBCONTRACTOR (INCLUDING ANY AFFILIATE OF BE THAT
IS THEN PROVIDING TRANSITION SERVICES).

No Auditors selected by HT to perform any Audits in connection with this
Transition Agreement may be compensated on a contingency basis.


(B)                                 RECORDS RETENTION.  UNTIL THE THREE-YEAR
ANNIVERSARY OF THE EXPIRATION OR TERMINATION OF THIS TRANSITION AGREEMENT, BE
WILL MAINTAIN AND, SUBJECT TO THE NEXT

6


--------------------------------------------------------------------------------



SENTENCES, PROVIDE ACCESS TO, UPON REQUEST, ALL RECORDS, DATA, DOCUMENTS AND
REPORTS MAINTAINED IN THE ORDINARY COURSE BY HT’S PROGRAM MANAGEMENT OFFICE FOR
THE HT ENGAGEMENT (THE “PMO”).  NOTWITHSTANDING THE FOREGOING, BE SHALL NOT BE
OBLIGATED TO PROVIDE TO HT, ANY AUDITOR OR ANY REGULATOR WITH ACCESS TO, ANY OF
THE FOLLOWING: (I) ANY DOCUMENT OR INFORMATION THAT IS PROTECTED UNDER THE
ATTORNEY — CLIENT PRIVILEGE, (II) ANY INFORMATION RELATING TO BE’S COSTS, (III)
ANY INFORMATION RELATING TO BE’S RELATIONSHIP WITH ANY OTHER CUSTOMER, AND (IV)
ANY INFORMATION WHICH BE IS PROHIBITED, BY CONTRACT OR LAW, FROM PROVIDING TO
ANY SUCH ENTITIES.  IN ADDITION, BE SHALL NOT BE REQUIRED TO SAVE OR PROVIDE TO
HT OR TO ANY AUDITOR OR ANY REGULATOR ANY DOCUMENT THAT HAS BEEN PREVIOUSLY
PROVIDED TO HT OR THE SUCCESSOR PROVIDER DURING THE TRANSITION OR OTHERWISE.


(C)                                  COSTS.  DURING THE INITIAL TERM, ANY
SUPPORT, ASSISTANCE AND DOCUMENTS TO BE PROVIDED UNDER THIS SECTION 2.8 SHALL BE
PROVIDED AT NO COST.  DURING ANY RENEWAL TERM, SUCH SUPPORT SHALL BE PROVIDED BY
BE AT THE RATES SET FORTH IN ATTACHMENT 10 HERETO, TOGETHER WITH REIMBURSEMENT
OF BE’S REASONABLE, ACTUAL OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE PROVISION OF SUCH SUPPORT, ASSISTANCE AND DOCUMENTS.  AFTER
THE EXPIRATION OR TERMINATION OF THIS TRANSITION AGREEMENT, SUCH SUPPORT SHALL
BE PROVIDED AT BE’S STANDARD COMMERCIAL RATES, TOGETHER WITH REIMBURSEMENT OF
BE’S REASONABLE, ACTUAL OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE PROVISION OF SUCH SUPPORT, ASSISTANCE AND DOCUMENTS.

2.9.                              Confidentiality.  Sections 15.2 and 15.3 of
the MSA shall be deemed to be incorporated herein by reference (mutatis
mutandis) and shall be deemed to apply both (i) with respect to the Parties’
performance of their respective obligations under this Transition Agreement from
and after the Effective Date and (ii) with respect to the information obtained
by each Party during the term of the MSA.


2.10.                        DISABLING CODE.  AS OF THE DATE HEREOF, BE
REPRESENTS AND WARRANTS TO HT THAT, BE DID NOT, DURING THE TERM OF THE MSA,
MALICIOUSLY INSERT INTO THE SOFTWARE ANY CODE WHOSE INTENDED PURPOSE WAS TO
DISABLE OR OTHERWISE SHUT DOWN ALL OR ANY PORTION OF THE SERVICES.

2.11.                        Cooperation with Regulatory Investigations.  BE
will reasonably cooperate with HT until May 30, 2007 (the scheduled expiration
of the initial discovery period as proposed by the parties to the Hawaii Public
Utilities Commission (the “HPUC”) in Docket No. 2006-0400, “In the Matter of the
Public Utilities Commission Instituting a Proceeding Regarding Hawaiian Telcom,
Inc.’s Service Quality and Performance Levels and Standards of Performance in
Relation To Its Retail and Wholesale Customers”) by (a) responding to requests
for information and documentation filed by other parties and the HPUC and (b)
assisting HT in its development of factual responses to such information
requests, as reasonably required by HT in order to respond in an accurate and
timely manner. BE’s cooperation with HT shall be at no cost during the Initial
Term.  Thereafter, BE shall provide such cooperation at the rates set forth in
Attachment 10 hereto, together with reimbursement of BE’s reasonable, actual
out-of-pocket costs and expenses incurred in connection therewith.  For the
avoidance of doubt, the Parties agree that BE’s cooperation with HT pursuant to
this Section 2.11 shall not require BE personnel to travel (including to Hawaii)
or to present

7


--------------------------------------------------------------------------------


testimony or to attend any hearing, deposition or meeting of the HPUC.  This
Section 2.11 does not affect in any way BE’s individual obligations to respond
to any subpoenae or other lawful requests made by the HPUC directly to BE in
conducting its investigation and review in this Docket.


2.12.                        INSURANCE AND RISK OF LOSS.


(A)                                  BE WILL, DURING THE TERM OF THIS TRANSITION
AGREEMENT, MAINTAIN IN FULL FORCE AND EFFECT AT LEAST THE FOLLOWING INSURANCE
COVERAGES, ON BEHALF OF ITSELF AND ITS AFFILIATES:

(I)                                     WORKERS’ COMPENSATION AND EMPLOYERS’
LIABILITY, INCLUDING COVERAGE FOR OCCUPATIONAL INJURY, ILLNESS AND DISEASE, AND
OTHER SIMILAR SOCIAL INSURANCE IN ACCORDANCE WITH LAW (INCLUDING THE LAW OF ANY
LOCATION IN WHICH ANY BE EMPLOYEE PROVIDES TRANSITION SERVICES TO THE EXTENT
SUCH LOCATION EXERCISE JURISDICTION OVER THE BE EMPLOYEE) WITH WORKERS’
COMPENSATION COVERAGE AS REQUIRED BY LAW AND, WITH RESPECT TO EMPLOYERS’
LIABILITY COVERAGE, MINIMUM LIMITS PER BEEMPLOYEE AND PER EVENT (AFTER
SELF-INSURING THE FIRST $500,000) OF ONE MILLION DOLLARS ($1,000,000) AND A
MINIMUM AGGREGATE LIMIT OF TEN MILLION DOLLARS ($10,000,000) OR THE MINIMUM
LIMITS REQUIRED BY LAW, WHICHEVER ARE GREATER.

(II)                                  COMMERCIAL GENERAL LIABILITY INSURANCE,
INCLUDING PRODUCTS AND COMPLETED OPERATIONS, PREMISE AND OPERATIONAL LIABILITY,
PERSONAL AND ADVERTISING INJURY, CONTRACTUAL LIABILITY AND BROAD FORM PROPERTY
DAMAGE LIABILITY COVERAGES, ON AN OCCURRENCE BASIS, WITH A MINIMUM COMBINED
SINGLE LIMIT PER OCCURRENCE OF FIVE MILLION DOLLARS ($5,000,000) AND A MINIMUM
ANNUAL AGGREGATE LIMIT OF FIVE MILLION DOLLARS ($5,000,000). THIS COVERAGE WILL
BE ENDORSED TO NAME HT AS ADDITIONAL INSURED.

(III)                               PROPERTY INSURANCE, INCLUDING EXTRA EXPENSE
AND BUSINESS INCOME COVERAGE, FOR “ALL RISKS” OF PHYSICAL LOSS OF OR DAMAGE TO,
INCLUDING CAUSED BY TERRORISM, OF BE’S BUSINESS PROPERTY AND EQUIPMENT USED IN
CONNECTION WITH THE TRANSITION SERVICES. SUCH INSURANCE WILL HAVE A MINIMUM
LIMIT ADEQUATE TO COVER RISKS ON A REPLACEMENT COSTS BASIS AND TIME ELEMENT
INSURANCE ON AN ACTUAL LOSS SUSTAINED BASIS.

(IV)                              AUTOMOTIVE LIABILITY INSURANCE COVERING USE OF
ALL OWNED, NON-OWNED AND HIRED AUTOMOBILES FOR BODILY INJURY, PROPERTY DAMAGE,
UNINSURED MOTORIST AND UNDERINSURED MOTORIST LIABILITY WITH A MINIMUM COMBINED
SINGLE LIMIT PER ACCIDENT OF TWO MILLION DOLLARS ($2,000,000)OR THE MINIMUM
LIMIT REQUIRED BY APPLICABLE LAW, WHICHEVER LIMIT IS GREATER. THIS COVERAGE WILL
BE ENDORSED TO NAME HT AS ADDITIONAL INSURED

(V)                                 CRIME INSURANCE WITH A MINIMUM COMBINED
SINGLE LIMIT PER OCCURRENCE OF FIVE MILLION DOLLARS ($5,000,000).

8


--------------------------------------------------------------------------------


THE LIMITS SPECIFIED ABOVE MAY BE SATISFIED BY BE USING A SINGLE POLICY OR A
COMBINATION OF PRIMARY AND UMBRELLA AND/OR EXCESS POLICIES.


(B)                                 THE INSURANCE COVERAGES UNDER
SECTIONS 2.12(A)(I) THROUGH 2.12(A)(V) WILL BE PRIMARY, AS IT RELATES TO ANY BE
PERFORMANCE ON HT PREMISES WHERE BE IS NOT IN CONTROL OF THE PREMISES), AND ALL
COVERAGE WILL BE NON-CONTRIBUTING WITH RESPECT TO ANY OTHER INSURANCE OR SELF
INSURANCE WHICH MAY BE MAINTAINED BY HT. ALL COVERAGE REQUIRED BY
SECTION 2.12(A) WILL INCLUDE A WAIVER OF SUBROGATION AND, WITH RESPECT TO THE
COVERAGES UNDER SECTIONS 2.12(A)(II) AND 2.12(A)(IV), WILL BE ENDORSED FOR
CROSS-LIABILITY COVERAGE. TO THE EXTENT ANY COVERAGE IS WRITTEN ON A CLAIMS-MADE
BASIS, IT WILL HAVE A RETROACTIVE DATE PRIOR TO THE EFFECTIVE DATE AND WILL
ALLOW FOR REPORTING OF CLAIMS FOR AT LEAST ONE YEAR AFTER THE TERM.


(C)                                  BE WILL CAUSE ITS INSURERS TO ISSUE
CERTIFICATES OF INSURANCE OR OTHER SIMILAR FORMS EVIDENCING THAT THE COVERAGES
AND POLICY ENDORSEMENTS REQUIRED UNDER THIS TRANSITION AGREEMENT ARE MAINTAINED
IN FORCE WITHIN 30 DAYS AFTER THE EFFECTIVE DATE AND THEREAFTER ON AN ANNUAL
BASIS (UNLESS BE HAS PREVIOUSLY DONE SO DURING THE TERM OF THE MSA). THE
INSURERS SELECTED BY BE WILL HAVE (UNLESS HT, ACTING REASONABLY, AGREES
OTHERWISE) AN A.M. BEST RATING OF A-VII OR BETTER, OR, IF SUCH RATINGS ARE NO
LONGER AVAILABLE, WITH A COMPARABLE RATING FROM A RECOGNIZED INSURANCE RATING
AGENCY; PROVIDED, HOWEVER, THAT BE USES A SINGLE-OWNER, CAPTIVE INSURANCE
COMPANY TO RE-INSURE ITS PROPERTY. IN THE UNITED STATES OF AMERICA, THE CAPTIVE
ISSUES THE CERTIFICATE AND IS NOT A.M. BEST RATED.  BE WILL ASSURE THAT ITS
SUBCONTRACTORS, IF ANY, MAINTAIN INSURANCE COVERAGES AS SPECIFIED IN THIS
SECTION 2.12 NAMING BE AS AN ADDITIONAL INSURED OR LOSS PAYEE WHERE RELEVANT.


(D)                                 IN THE CASE OF LOSS OR DAMAGE OR OTHER EVENT
THAT REQUIRES NOTICE OR OTHER ACTION UNDER THE TERMS OF ANY INSURANCE COVERAGE
SPECIFIED IN THIS SECTION 2.12, BE WILL BE SOLELY RESPONSIBLE TO TAKE SUCH
ACTION. BE WILL PROVIDE HT WITH CONTEMPORANEOUS NOTICE AND WITH SUCH OTHER
INFORMATION AS HT MAY REASONABLY REQUEST REGARDING THE EVENT.


(E)                                  BE WILL PROMPTLY INFORM HT DURING THE TERM
EACH TIME A MINIMUM LIMIT IN ONE OR MORE OF THE COVERAGES IN SECTION 2.12(A)(I)
THROUGH 2.12(A)(IV) IS REDUCED.


(F)                                    NONE OF BE’S OBLIGATIONS SPECIFIED IN
THIS SECTION 2.12 AS TO TYPES, LIMITS AND APPROVAL OF INSURANCE COVERAGE TO BE
MAINTAINED BY BE ARE INTENDED TO, AND WILL NOT IN ANY MANNER, LIMIT OR EXPAND
THE LIABILITIES AND OBLIGATIONS ASSUMED BY BE UNDER THIS TRANSITION AGREEMENT.


2.13.                        ASSISTANCE WITH SOURCE CODE AND IP OWNERSHIP
MATTERS.


(A)                                  TO THE EXTENT BE HAS NOT PROVIDED CERTAIN
INFORMATION REQUIRED TO BE PROVIDED BY IT TO HT PURSUANT TO SECTION 11.2.5 OF
THE MSA, BE SHALL PROVIDE SUCH INFORMATION THROUGH THE 18-MONTH ANNIVERSARY OF
THE FINAL WAVE TRANSITION DATE TO

9


--------------------------------------------------------------------------------



THE EXTENT IT EXISTS AND IS IN BE’S POSSESSION OR CONTROL WITHIN A REASONABLE
PERIOD OF TIME IN RESPONSE TO REASONABLY SPECIFIC REQUESTS FROM HT TO PROVIDE
SUCH INFORMATION.


(B)                                 TO THE EXTENT BE HAS NOT PROVIDED CERTAIN
SOURCE CODE REQUIRED TO BE PROVIDED BY IT TO HT PURSUANT TO SECTION 11.2.6 OF
THE MSA, BE SHALL PROVIDE SUCH SOURCE CODE THROUGH THE 18-MONTH ANNIVERSARY OF
THE FINAL WAVE TRANSITION DATE TO THE EXTENT IT EXISTS AND IS IN BE’S POSSESSION
OR CONTROL WITHIN A REASONABLE PERIOD OF TIME IN RESPONSE TO REASONABLY SPECIFIC
REQUESTS FROM HT TO PROVIDE SUCH INFORMATION.


(C)                                  NOTHING IN SECTIONS 2.13(A) OR (B) ABOVE
SHALL BE CONSTRUED TO LIMIT BE’S OBLIGATIONS TO PROVIDE SUCH INFORMATION AS
ELSEWHERE REQUIRED BY THIS TRANSITION AGREEMENT.


ARTICLE III.
PERSONNEL MATTERS

3.1.                              Personnel.


(A)                                  ATTACHED HERETO AS ATTACHMENT 8, IS A PLAN
(THE “PERSONNEL PLAN”) REFLECTING THE PLANNED DEPLOYMENT OF A SPECIFIED NUMBER
OF BE PERSONNEL AND CONTRACTORS, CATEGORIZED BY RELEVANT AREA OF EXPERTISE, FOR
A SCHEDULED PERIOD OF TIME.  SUBJECT TO SECTION 3.1(C), BE MAY WITHDRAW OR
RE-ASSIGN EACH OF THE BE PERSONNEL AND CONTRACTORS SET FORTH ON THE PERSONNEL
PLAN, ONLY AFTER THE APPLICABLE DURATION COMMITMENT SET FORTH IN THE PERSONNEL
PLAN (OR SUCH LATER DATE AS MAY BECOME APPLICABLE AS A RESULT OF ANY HOLDOVER
PERIOD).


(B)                                 NO LESS THAN 14 DAYS BEFORE THE SCHEDULED
REDEPLOYMENT OF PERSONNEL OFF THE HT ACCOUNT, AS SUCH SCHEDULED REDEPLOYMENT
DATES ARE SET FORTH IN THE PERSONNEL PLAN (AS SUCH DATE MAY BE EXTENDED IN
CONNECTION WITH ANY EXTENSION OF A RELATED WAVE TRANSITION DATE AS PERMITTED IN
THE DEFINITION OF WAVE TRANSITION DATE), HT MAY NOTIFY BE IN WRITING IF HT
DESIRES FOR BE TO RETAIN SUCH PERSONNEL ON THE HT ACCOUNT FOR AN ADDITIONAL
PERIOD (FOR SO LONG AS EACH SUCH RETENTION CONTINUES, A “HOLDOVER PERIOD”) AS
SPECIFIED IN SUCH NOTICE.  NO HOLDOVER PERIOD MAY EXTEND BEYOND THE EXPIRATION
OF THE THEN-EXISTING INITIAL TERM OR IF APPLICABLE, RENEWAL TERM.  IF HT ISSUES
ONE OR MORE HOLDOVER NOTICES DURING THE INITIAL TERM OR UPON ANY RENEWAL TERM,
THE NOTICE FOR THE RENEWAL TERM MAY EXTEND THE HOLDOVER PERIOD ON AN
EMPLOYEE-BY-EMPLOYEE BASIS. UPON RECEIPT OF ANY SUCH REQUEST WITH RESPECT TO
INDIVIDUALS WHO ARE BE EMPLOYEES, BE SHALL NOT REDEPLOY SUCH PERSONNEL TO A
DIFFERENT ACCOUNT UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE HOLDOVER PERIOD
SO REQUESTED BY HT, OR (II) THE EXPIRATION OF THE THEN-EXISTING INITIAL TERM, OR
IF APPLICABLE, RENEWAL TERM.


(C)                                  WITH RESPECT TO INDIVIDUALS IDENTIFIED IN
THE PERSONNEL PLAN, BE WILL INITIALLY STAFF THE PERSONNEL PLAN WITH THE
PERSONNEL IDENTIFIED THEREIN.  WITHOUT HT’S PRIOR WRITTEN CONSENT, BE WILL NOT
WITHDRAW OR RE-ASSIGN ANY OF SUCH PERSONNEL DURING THE TERM BEFORE THEIR
RESPECTIVE PLANNED REDEPLOYMENT DATES AS REFLECTED IN THE PERSONNEL PLAN (OR
SUCH LATER DATE AS MAY BECOME APPLICABLE AS A RESULT OF ANY

10


--------------------------------------------------------------------------------



HOLDOVER PERIOD).  THE PREVIOUS SENTENCE WILL NOT APPLY WHERE ANY SUCH PERSONNEL
(1) VOLUNTARILY RESIGNS FROM BE, (2) IS DISMISSED BY BE FOR MISCONDUCT, (3)
FAILS TO PERFORM HIS OR HER ASSIGNED DUTIES AND RESPONSIBILITIES, (4) DIES OR IS
UNABLE TO WORK DUE TO DISABILITY, OR (5) IS PLACED ON AN APPROVED LEAVE OF
ABSENCE FOR DOCUMENTED HEALTH OR EXTENUATING CIRCUMSTANCES THAT REQUIRE THE
EMPLOYEE TO DEVOTE HIS OR HER TIME TO OTHER UNANTICIPATED PERSONAL OR FAMILY
MATTERS THAT ARE OUTSIDE OF THE REASONABLE CONTROL OF THE INDIVIDUAL INVOLVED. 
IN ANY SUCH EVENT, BE WILL HAVE NO RESPONSIBILITY THEREFOR OTHER THAN TO USE
COMMERCIALLY REASONABLE EFFORTS TO EXPEDITIOUSLY IDENTIFY AND DEPLOY REPLACEMENT
PERSONNEL HAVING SIMILAR OR BETTER QUALIFICATIONS THAN THE DEPARTING PERSONNEL. 
THE FOREGOING SENTENCE SHALL NOT AFFECT BE’S CONTINUING OBLIGATION TO PERFORM
THE TRANSITION SERVICES IN ACCORDANCE WITH THIS TRANSITION AGREEMENT.  IF ANY
PERSONNEL THAT DEPART THE PROJECT ARE REHIRED BY BE PRIOR TO THE EXPIRATION OF
THE INITIAL TERM OR, IF APPLICABLE, THE RENEWAL TERM, BE SHALL PROMPTLY INFORM
HT (TO THE EXTENT EITHER BE CONTRACT EXECUTIVE BECOMES AWARE OF SUCH REHIRING)
AND, UPON HT’S REQUEST (WITHOUT REGARD TO HOW HT LEARNS OF SUCH REHIRING),
RETURN SUCH PERSONNEL TO THE PROJECT.

3.2.                              Employee Solicitation.  HT (or the Successor
Provider) will have the right to extend offers of employment to any or all of BE
personnel identified in Attachment 9 hereto subject to the terms set forth in
Attachment 9.

3.3.                              Incentive Program.  The Parties will cooperate
to encourage retention and performance of BE personnel on the HT account during
the Transition.  As part of these efforts, each Party will:


(A)                                  COOPERATE TO IMPLEMENT THE TRANSITION BONUS
PLAN DESCRIBED IN ATTACHMENT 9.


(B)                                 DESIGNATE AN EXECUTIVE SPONSOR TO OVERSEE
MATTERS RELATED TO PERSONNEL RETENTION DURING THE TRANSITION AND MAKE SUCH
EXECUTIVE SPONSOR AVAILABLE PERIODICALLY TO DISCUSS PERSONNEL AND RETENTION
ISSUES.  THE INITIAL EXECUTIVE SPONSOR FOR HT IS LOREN TOBEY AND THE INITIAL
EXECUTIVE SPONSOR FOR BE IS DAVID FREY;


(C)                                  COORDINATE COMMUNICATIONS TO BE PERSONNEL
REGARDING TRANSITION AND THE TRANSITION BONUS, INCLUDING COMMUNICATIONS MADE AT
THE TIME THE TRANSITION BONUS IS ANNOUNCED; AND


(D)                                 PARTICIPATE IN PERIODIC MEETINGS WITH BE
PERSONNEL TO DISCUSS ISSUES OF MORALE AND OTHER MATTERS.


ARTICLE IV.
PAYMENT


4.1.                              PAYMENT


(A)                                  IN CONSIDERATION FOR THE MUTUAL COVENANTS
SET FORTH IN THE SETTLEMENT AGREEMENT AND THIS TRANSITION AGREEMENT, BE WILL
PROVIDE THE TRANSITION SERVICES, AS SPECIFIED HEREIN, AT NO CHARGE DURING THE
INITIAL TERM.


(B)                                 AFTER THE EXPIRATION OF THE INITIAL TERM,
EXCEPT TO THE EXTENT SET FORTH IN SECTION 4.1(C) ANY TRANSITION SERVICES WILL BE
PROVIDED AT THE APPLICABLE RATES SET FORTH

11


--------------------------------------------------------------------------------



IN ATTACHMENT 10 HERETO, TOGETHER WITH REIMBURSEMENT OF BE’S REASONABLE, ACTUAL
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH.


(C)                                  IF, AS CONTEMPLATED UNDER SECTION 3.1
ABOVE, HT REQUESTS BE TO RETAIN ANY BE PERSONNEL FOR A HOLDOVER PERIOD, HT SHALL
COMPENSATE BE THEREFOR AT THE APPLICABLE RATES SET FORTH IN ATTACHMENT 10
HERETO, TOGETHER WITH REIMBURSEMENT OF BE’S REASONABLE, ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH; PROVIDED, HOWEVER, TO THE
EXTENT AND ONLY TO THE EXTENT THAT A HOLDOVER PERIOD IS NECESSARY AS A RESULT OF
BE’S FAILURE TO PERFORM THE KNOWLEDGE TRANSFER SERVICES REQUIRED TO BE PERFORMED
BY BE PRIOR TO SUCH WAVE TRANSITION DATE, THEN THE KNOWLEDGE TRANSFER SERVICES
AS WELL AS ANY OTHER OPERATE SERVICES THAT WERE CONTEMPLATED TO BE CONTINUED
UNTIL THE WAVE TRANSITION SUPPORTED BY THE APPLICABLE KNOWLEDGE TRANSFER
SERVICES WAS COMPLETED SHALL BE PERFORMED BY SUCH BE PERSONNEL AND/OR
SUBCONTRACTORS (AS APPLICABLE) DURING SUCH HOLDOVER PERIOD AT NO CHARGE TO HT
AND WITH NO REIMBURSEMENT OF OUT-OF-POCKET EXPENSES.


(D)                                 BE WILL SEEK HT’S PRIOR APPROVAL FOR ANY
INDIVIDUAL ITEM OF REIMBURSABLE EXPENSE OVER $750; PROVIDED, HOWEVER, THAT ANY
REIMBURSEMENT FOR TRAVEL TO HAWAII WILL REQUIRE THE PRIOR CONSENT OF HT.

4.2.                              Timing of Payment.  Prior to the commencement
of each month of any Renewal Term or Holdover Period, HT shall pay one-half of
the amount of the charges for such month (or such shorter period if less than
one full month) of any such Renewal Term or Holdover Period estimated by BE (the
“Prepaid Amount”).  Notwithstanding anything to the contrary in this Transition
Agreement, BE shall have no obligation to provide any Transition Services during
the Renewal Term or retain any BE personnel during any Holdover Period, if HT
has not paid the Prepaid Amount prior to any such Renewal Term or Holdover
Period.  Thereafter, HT shall pay all amounts due to BE under this Transition
Agreement on a monthly basis, 50% in arrears and 50% in advance.  BE will
invoice HT for the most recent preceding month no later than five days after the
end of such month.  BE shall show as a credit on the invoice the applicable pro
rata portion of the Prepaid Amount for such period.  HT shall pay each invoice
within 15 days of receipt.


4.3.                              NO OTHER CHARGES.  BE WILL NOT INVOICE HT, AND
HT WILL NOT BE REQUIRED TO PAY (EVEN IF INVOICED), ANY AMOUNTS EXCEPT AS
PERMITTED IN THIS TRANSITION AGREEMENT OR AS OTHERWISE AGREED IN WRITING BY THE
PARTIES.


4.4.                              INVOICES.  ANY INVOICE SUBMITTED BY BE
PURSUANT TO THIS TRANSITION AGREEMENT SHALL INCLUDE WITH RESPECT TO THE
FOLLOWING BILLING CATEGORIES (TO THE EXTENT BEING CHARGED IN THE INVOICE) THE
FOLLOWING INFORMATION:


(A)                                  WITH RESPECT TO PERSONNEL CHARGES: FOR EACH
INDIVIDUAL, THE NAME, APPLICABLE BILLING CATEGORY FROM ATTACHMENT 10, THE NUMBER
OF HOURS WORKED AND THE TOTAL CHARGE FOR THAT PERSON.


(B)                                 WITH RESPECT TO ANY TAXES: THE TAXING
AUTHORITY PAID OR TO BE PAID, THE NATURE OF THE TAX, THE PAYMENT DATE AND THE
AMOUNT.

12


--------------------------------------------------------------------------------



(C)                                  WITH RESPECT TO REIMBURSABLE EXPENSES: THE
PERSON INCURRING THE EXPENSE, THE CATEGORY (E.G., LODGING), THE DATE OF THE
EXPENSE AND THE AMOUNT.


ARTICLE V.
THE MSA

5.1.                              Suspension of MSA.  In recognition of the
transactions contemplated by the Settlement Agreement and the Parties’
respective obligations under this Transition Agreement, from and after the
Effective Date and until the earlier of the Closing Date of the Settlement
Agreement or the date of termination of the Settlement Agreement in accordance
with Section 16 of the Settlement Agreement, the MSA shall be deemed suspended
and, except as otherwise provided in the Settlement Agreement, the Parties shall
not be obligated to perform their respective obligations thereunder.  As
provided in the Settlement Agreement, the MSA shall be terminated as of the
Closing Date of the Settlement Agreement.  If the Settlement Agreement is
terminated in accordance with the terms thereof, (i) the MSA shall be deemed
reinstated in accordance with Section 16 (Termination) of the Settlement
Agreement and (ii) this Transition Agreement shall be deemed terminated in
accordance with Section 9.1.

5.2.                              Incorporation of Certain MSA Provisions.  The
following provisions of the MSA shall be deemed to be incorporated herein by
reference (mutatis mutandis) and shall be deemed to apply solely with respect to
the Parties’ performance of their respective obligations under this Transition
Agreement (including BE’s performance of the Transition Services hereunder) from
and after the Effective Date (with the references in such incorporated
provisions to “Services” and “this Agreement” to be deemed to refer respectively
to the Transition Services and this Transition Agreement):


(A)                                  SECTION 5.5.3 (SUBCONTRACTS);


(B)                                 SECTION 7.6 (TAXES);


(C)                                  SECTION 9 (SUPPLIER RESOURCES);


(D)                                 SECTION 10.1.4 (DISCLAIMER);


(E)                                  SECTION 11 (DEVELOPMENTS);


(F)                                    SECTIONS 15.1.1 AND 15.1.2 (HT
INFORMATION);


(G)                                 SECTION 15.4 (RESIDUAL KNOWLEDGE);


(H)                                 SECTIONS 16.1, 16.2.1, 16.3, 16.5, 16.7,
16.8 AND 16.9 (REPRESENTATIONS AND WARRANTIES);


(I)                                     SECTION 18.7 (INDEMNIFICATION
PROCEDURES);


(J)                                     SECTION 18.8 (SUBROGATION);

13


--------------------------------------------------------------------------------



(K)                                  SECTION 19.4 (FORCE MAJEURE);


(L)                                     EXHIBIT A (DEFINITIONS), BUT ONLY TO THE
EXTENT A DEFINITION THEREIN IS USED IN ANY OTHER PROVISION INCORPORATED BY
REFERENCE HEREIN OR IN THIS TRANSITION AGREEMENT; PROVIDED, HOWEVER, THAT IN THE
CASE OF ANY TERM DEFINED HEREIN THAT IS ALSO DEFINED IN EXHIBIT A, SUCH TERM
SHALL BE DEEMED TO HAVE THE MEANING GIVEN HEREIN; AND


(M)                               EXHIBIT Y (BE TECHNICAL ELEMENTS AS OF THE
EXECUTION DATE).

For the avoidance of doubt, the incorporation by reference of the foregoing
provisions of the MSA is intended to solely apply to BE’s performance of the
Transition Services and the Parties’ other respective obligations to be
performed under this Transition Agreement from and after the Effective Date and
shall not diminish the scope of the terms of the releases set forth in the
Settlement Agreement.

5.3.                              Certain Representations.  Each Party
represents and warrants to the other that:


(A)                                  IT HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS TRANSITION AGREEMENT AND TO FULFILL ALL OF ITS
OBLIGATIONS UNDER THIS TRANSITION AGREEMENT, INCLUDING, IN THE CASE OF BE,
PERFORMING THE TRANSITION SERVICES;


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS TRANSITION AGREEMENT DOES NOT VIOLATE ANY JUDGMENT, ORDER OR DECREE
APPLICABLE TO SUCH PARTY; AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
TRANSITION AGREEMENT DOES NOT CONSTITUTE A MATERIAL DEFAULT UNDER ANY MATERIAL
CONTRACT BY WHICH SUCH PARTY OR ITS AFFILIATES OR ANY OF ITS MATERIAL ASSETS ARE
BOUND, OR AN EVENT OF DEFAULT THAT WOULD, WITH NOTICE OR LAPSE OF TIME OR BOTH,
CONSTITUTE SUCH A DEFAULT; AND


(C)                                  TO THE KNOWLEDGE OF SUCH PARTY, THERE IS NO
CLAIM, LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION OR MATERIAL
CONTROVERSY PENDING, THREATENED OR CONTEMPLATED, WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT ON SUCH PARTY’S ABILITY TO ENTER INTO THIS TRANSITION AGREEMENT
AND PERFORM ITS OBLIGATIONS HEREUNDER.


5.4.                              ADDITIONAL UNDERTAKINGS.  CERTAIN ADDITIONAL
UNDERTAKINGS OF THE PARTIES ARE SET FORTH IN ATTACHMENT 11.


ARTICLE VI.
INDEMNITIES

6.1.                              Indemnity by BE.  BE agrees to indemnify,
defend and hold harmless HT and its Affiliates including their officers,
directors, employees, agents, successors, and assigns, from Third Party claims
(including all associated Losses) arising out of or related to any of the
following:


(A)                                  ANY FAILURE BY BE TO PERFORM ITS
OBLIGATIONS ON OR AFTER THE TIME OF THE TRANSFER OF RESPONSIBILITY OR ASSIGNMENT
TO BE AND UNTIL THE TIME OF THE TRANSFER BACK OF

14


--------------------------------------------------------------------------------



RESPONSIBILITY OR ASSIGNMENT TO HT (OR THE SUCCESSOR PROVIDER) UNDER ANY (I)
MANAGED THIRD PARTY CONTRACTS, (II) CONTRACTS ASSIGNED TO BE FROM HT OR (III)
ANY OTHER CONTRACTS FOR WHICH HT HAS RETAINED LEGAL RESPONSIBILITY BUT FOR WHICH
BE HAS ASSUMED FINANCIAL, ADMINISTRATIVE OR OPERATIONAL RESPONSIBILITY;


(B)                                 TO THE EXTENT NOT RELATED TO ANY WRONGFUL
ACTS OR OMISSIONS COMMITTED OR ALLEGED TO HAVE BEEN COMMITTED BY HT, ANY HT
AFFILIATES, THE SUCCESSOR PROVIDER (EXCEPT WHEN ACTING AS A SUBCONTRACTOR OF BE)
OR ANY AUTHORIZED USERS, ANY CLAIM BROUGHT BY ANY SUPPLIER OR SUBCONTRACTOR OF
BE ARISING UNDER OR IN CONNECTION WITH AN AGREEMENT BETWEEN BE AND SUCH SUPPLIER
OR SUBCONTRACTOR;


(C)                                  EXCEPT TO THE EXTENT, AND ONLY TO THE
EXTENT, ADDRESSED BY HT’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 6.2(B) OR
6.2(C) BELOW, INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS ENFORCEABLE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA (OR ANY OF ITS CONSTITUENT POLITICAL UNITS)
OR ANY OTHER JURISDICTION WHERE TRANSITION SERVICES ARE PREFORMED (I) BECAUSE OF
SOFTWARE, SYSTEMS, EQUIPMENT, DEVELOPMENTS, OTHER BE RESOURCES OR OTHER
RESOURCES PROVIDED BY BE OR ON BEHALF OF BE BY BE’S AFFILIATES OR SUBCONTRACTORS
(EXCLUDING THE HT PROVIDED EQUIPMENT, HT PROVIDED TECHNICAL ELEMENTS AND OTHER
HT RESOURCES BUT INCLUDING THE DEVELOPMENTS), OR (II) BASED UPON PERFORMANCE OF
THE TRANSITION SERVICES BY OR ON BEHALF OF BE, OR USE OF THE TRANSITION SERVICES
BY HT AS CONTEMPLATED BY THIS TRANSITION AGREEMENT; PROVIDED THAT BE WILL HAVE
NO OBLIGATION UNDER THIS SECTION 6.1(C) IN THE CASE OF BE THIRD PARTY TECHNICAL
ELEMENTS FOR WHICH (X) BE HAS OBTAINED THE NON-INFRINGEMENT WARRANTY PERMITTED
BY SECTION 6.6 HEREUNDER AND (Y) HAS OTHERWISE COMPLIED WITH SECTION 6.6
(WITHOUT DEROGATING FROM BE’S OBLIGATIONS UNDER SECTION 6.1(D) UNDER THE
CIRCUMSTANCES SET FORTH IN SECTION 6.1(D));


(D)                                 THE FAILURE OF THE LICENSOR OF ANY BE THIRD
PARTY TECHNICAL ELEMENTS TO SATISFY THOSE OF ITS DEFENSE, INDEMNIFICATION AND
HOLD HARMLESS OBLIGATIONS OWED TO HT UNDER AGREEMENTS OF THE TYPE CONTEMPLATED
IN SECTION 6.6 THAT WOULD OTHERWISE BE BE’S OBLIGATIONS UNDER THIS TRANSITION
AGREEMENT IF SECTION 6.6 HAD NOT BEEN INCLUDED IN THIS TRANSITION AGREEMENT;


(E)                                  ANY CLAIM ARISING UNDER OR IN CONNECTION
WITH ANY THIRD PARTY CONTRACTS THAT ARE ASSIGNED BY BE TO HT (OR THE SUCCESSOR
PROVIDER) IN CONNECTION WITH THIS TRANSITION AGREEMENT OR THE MSA TO THE EXTENT
RELATING TO THE PERIOD OF TIME PRIOR TO SUCH CONTRACT’S ASSIGNMENT TO HT (OR THE
SUCCESSOR PROVIDER); OR


(F)                                    ANY CLAIM BY ANY FORMER EMPLOYEE OF BE
WHO BECOMES EMPLOYED BY HT OR THE SUCCESSOR PROVIDER WHICH ARISES OR IS ALLEGED
TO ARISE AS A RESULT OF ANY ACT OR OMISSION BY BE RELATING TO HIS OR HER
EMPLOYMENT BEFORE THE DATE THAT SUCH INDIVIDUAL BECOMES AN EMPLOYEE OF HT OR THE
SUCCESSOR PROVIDER, AS APPLICABLE.

6.2.                              Indemnity by HT.  HT agrees to indemnify,
defend and hold harmless BE (but not its Approved Subcontractors or other
subcontractors) and its Affiliates (whether or not any such Affiliates are BE
subcontractors)including their respective officers, directors,

15


--------------------------------------------------------------------------------


employees, agents, successors or assigns, from Third Party claims (including all
associated Losses) arising out of or related to any of the following:


(A)                                  ANY FAILURE BY HT (OR THE SUCCESSOR
PROVIDER) TO PERFORM ITS OBLIGATIONS UNDER ANY MANAGED THIRD PARTY CONTRACT
BEFORE THE TIME OF THE TRANSFER OF RESPONSIBILITY FOR SUCH OBLIGATIONS TO BE AND
FROM THE TIME OF THE TRANSFER BACK OF RESPONSIBILITY OR ASSIGNMENT TO HT (OR THE
SUCCESSOR PROVIDER), ANY FAILURE BY HT (OR THE SUCCESSOR PROVIDER) TO PERFORM
ANY OBLIGATIONS UNDER ANY MANAGED THIRD PARTY CONTRACT WHICH OBLIGATIONS ARE NOT
SPECIFICALLY TRANSFERRED TO BE, ANY BREACH OF A MANAGED THIRD PARTY CONTRACT
ARISING FROM BE’S ACTIONS THAT ARE DIRECTED BY HT (OR THE SUCCESSOR PROVIDER)
AFTER BE HAS NOTIFIED HT IN WRITING THAT SUCH ACTIONS ARE LIKELY TO CAUSE BE TO
BREACH THE MANAGED THIRD PARTY CONTRACT, ANY FAILURE BY HT (OR THE SUCCESSOR
PROVIDER) TO PERFORM ITS OBLIGATIONS UNDER ANY AGREEMENTS ASSIGNED TO BE BEFORE
THE TIME OF SUCH ASSIGNMENT AND FROM THE TIME OF THE ASSIGNMENT BACK TO HT (OR
THE SUCCESSOR PROVIDER), AND ANY FAILURE BY HT (OR THE SUCCESSOR PROVIDER) TO
PERFORM A RESPONSIBILITY RETAINED BY HT UNDER ANY MANAGED THIRD PARTY CONTRACT
BEFORE THE TIME OF THE TRANSFER OF RESPONSIBILITY OF SUCH OBLIGATIONS TO BE AND
AFTER THE TIME OF THE TRANSFER OF RESPONSIBILITY FOR SUCH OBLIGATIONS TO BE;


(B)                                 INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS
ENFORCEABLE UNDER THE LAWS OF THE UNITED STATES OF AMERICA (OR ANY OF ITS
CONSTITUENT POLITICAL UNITS) OR ANY OTHER JURISDICTION WHERE TRANSITION SERVICES
ARE PERFORMED BECAUSE OF HT PROVIDED EQUIPMENT, HT PROVIDED TECHNICAL ELEMENTS
OR OTHER HT RESOURCES PROVIDED BY HT OR ON BEHALF OF HT BY HT’S AFFILIATES,
AUTHORIZED USERS OR THE SUCCESSOR PROVIDER , OR (II) USE OF THE TRANSITION
SERVICES BY HT OR THE SUCCESSOR PROVIDER IN A MANNER NOT CONTEMPLATED BY THIS
TRANSITION AGREEMENT;


(C)                                  INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS BY OR IN CONNECTION WITH ANY OF THE TRANSFERRED VERIZON ASSETS OR
CONVEYED SOFTWARE, WHICH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA:

(I)                                     TO THE EXTENT SUCH INFRINGEMENT IS
ALLEGED TO HAVE OCCURRED BECAUSE OF BE’S USE OF THE TRANSFERRED VERIZON ASSETS
OR CONVEYED SOFTWARE TO PROVIDE THE SERVICES OR THE TRANSITION SERVICES AND SUCH
LOSSES DO NOT ARISE OUT OF OR ARE IN CONNECTION WITH MODIFICATIONS MADE BY BE TO
THE TRANSFERRED VERIZON ASSETS OR CONVEYED SOFTWARE; AND

(II)                                  PROVIDED THAT BE HAS COMPLIED WITH ALL
CONDITIONS IMPOSED BY (I) THE FIRST SUBLICENSE AGREEMENT FOR VERIZON PROPRIETARY
SOFTWARE, AND (II) THE SECOND SUBLICENSE AGREEMENT FOR VERIZON PROPRIETARY
SOFTWARE RELATING TO BE’S USE OF THE TRANSFERRED VERIZON ASSETS OR CONVEYED
SOFTWARE;


(D)                                 CLAIMS BY ANY MANAGED THIRD PARTY TO THE
EXTENT RELATING TO HT’S OR THE SUCCESSOR PROVIDER’S ACTS OR OMISSIONS WITH
RESPECT TO SUCH MANAGED THIRD PARTY EXCEPT TO THE EXTENT THE ACT OR OMISSION IS
ATTRIBUTABLE TO A FAILURE BY BE TO FULFILL ITS OBLIGATIONS UNDER THIS TRANSITION
AGREEMENT WITH RESPECT TO THE MANAGED THIRD PARTY;

16


--------------------------------------------------------------------------------



(E)                                  ANY CLAIM ARISING UNDER OR IN CONNECTION
WITH ANY THIRD PARTY CONTRACTS THAT ARE ASSIGNED BY BE TO HT OR ANY OTHER
SUCCESSOR PROVIDERS IN CONNECTION WITH THIS TRANSITION AGREEMENT OR THE MSA TO
THE EXTENT RELATING TO THE PERIOD OF TIME AFTER SUCH CONTRACT’S ASSIGNMENT TO HT
(OR THE SUCCESSOR PROVIDER); OR


(F)                                    ANY CLAIM BY ANY FORMER EMPLOYEE OF BE
WHO BECOMES EMPLOYED BY HT OR THE SUCCESSOR PROVIDER WHICH ARISES OR IS ALLEGED
TO ARISE AS A RESULT OF ANY ACT OR OMISSION BY HT OR THE SUCCESSOR PROVIDER
RELATING TO HIS OR HER EMPLOYMENT AFTER THE DATE THAT SUCH INDIVIDUAL BECOMES AN
EMPLOYEE OF HT OR THE SUCCESSOR PROVIDER, AS APPLICABLE.

6.3.                              Additional Indemnities.  BE and HT each agree
to indemnify, defend and hold harmless the other, and the other’s Affiliates,
and their (but not their Affiliate’s) respective officers, directors, employees,
agents, and successors from Third Party claims (including all associated Losses)
arising out of or related to any of the following:


(A)                                  THE DEATH OR BODILY INJURY OF ANY PERSON
CAUSED BY THE INDEMNITOR, ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS, AND, WHERE BE IS THE INDEMNITOR, CAUSED BY BE’S
SUBCONTRACTORS AND, WHERE HT IS THE INDEMNITOR, CAUSED BY THE AUTHORIZED USERS
OR THE SUCCESSOR PROVIDER, INCLUDING IN BOTH CASES THE RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, AND SUCCESSORS OF SUCH SUBCONTRACTORS AND OF SUCH
AUTHORIZED USERS;


(B)                                 DAMAGE, LOSS OR DESTRUCTION OF ANY REAL OR
TANGIBLE PERSONAL PROPERTY CAUSED BY THE INDEMNITOR, ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND WHERE BE IS THE INDEMNITOR, CAUSED
BY BE’S SUBCONTRACTORS AND WHERE HT IS THE INDEMNITOR, CAUSED BY BE’S AUTHORIZED
USERS OR THE SUCCESSOR PROVIDER, INCLUDING IN BOTH CASES THE RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND SUCCESSORS OF SUCH SUBCONTRACTORS
AND OF SUCH AUTHORIZED USERS; PROVIDED THAT THE PARTIES ACKNOWLEDGE THAT THE
REFERENCE HEREIN TO “REAL OR TANGIBLE PERSONAL PROPERTY” DOES NOT INCLUDE
SOFTWARE, DATA OR OTHER INTANGIBLE ITEMS; OR


(C)                                  ANY ACT OR OMISSION OF THE INDEMNITOR, ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND WHERE BE IS
THE INDEMNITOR, OF BE’S SUBCONTRACTORS, AND WHERE HT IS THE INDEMNITOR, OF ANY
AUTHORIZED USERS OR THE SUCCESSOR PROVIDER, INCLUDING IN BOTH CASES THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND SUCCESSORS OF SUCH
SUBCONTRACTORS AND OF SUCH AUTHORIZED USERS, IN EACH SUCH CASE, IN ITS OR THEIR
CAPACITY AS AN EMPLOYER OF A PERSON.

6.4.                              Survival of Indemnities.  The ability of any
person entitled to receive indemnification under this Article VI shall survive
the expiration or termination of the Term and terminate on the 18-month
anniversary of the Final Wave Transition Date, except for (i) the
indemnifications set forth in Sections 6.1(a), 6.1(b) and 6.1(e) and Sections
6.2(a), 6.2(d) and 6.2(e) which shall survive until the expiration of the
applicable statute of limitations and (ii) the indemnifications set forth in
Sections 6.1(c) and 6.1(d) and Sections 6.2(b) and 6.2(c) which shall survive
indefinitely.  If an Indemnitee makes a valid claim for indemnification pursuant
to this Article VI and in accordance with Section 18.7 (Indemnification
Procedures)

17


--------------------------------------------------------------------------------


of the MSA incorporated herein by reference pursuant to Section 5.2 above prior
to the applicable termination date, then such claim shall not be extinguished by
the passage of any deadline herein.

6.5.                              Infringement.  Without limiting BE’s indemnity
set forth in Section 6.1, if any item used by BE to provide the Transition
Services becomes, or in BE’s reasonable opinion is likely to become, the subject
of an infringement or misappropriation claim or proceeding, then BE will
promptly notify HT of such claim or proceeding and, at BE’s expense, take the
following actions in the following priority order: (i) secure the right to
continue using the item; (ii) replace or modify the item to make it
non-infringing, provided that any such replacement or modification will not
degrade the performance or quality of the Transition Services in any material
way; or (iii) if neither (i) nor (ii) is available to BE, remove the item from
the Transition Services and the fees to be paid hereunder or other economic
rights of the Parties will be equitably adjusted to adequately reflect the
reduction in value to HT resulting from such removal.

6.6.                              Exclusion.  BE’s indemnification obligations
under Section 6.1 will not apply with respect to any Third Party Technical
Elements for which BE obtains an equivalent or more protective infringement
indemnity for the direct benefit of HT from the third party providing such Third
Party Technical Elements provided that (i) such third party’s financial
condition is similar to or better than BE’s and (ii) BE gives notice to HT (or
has given notice to HT during the term of the MSA) of its desire to be relieved
of its indemnification obligation above in Section 6.1 and provides (or has
provided) HT with a copy of the relevant agreement with such third party.


ARTICLE VII.
LIMITATION OF LIABILITY

7.1.                              Limitation of Liability.


(A)                                  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7.3
BELOW, EACH PARTY’S MAXIMUM, AGGREGATE LIABILITY TO THE OTHER PARTY, WHETHER IN
CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE, GROSS NEGLIGENCE
AND STRICT LIABILITY IN TORT) OR OTHERWISE ARISING OUT OF OR RELATING TO THIS
TRANSITION AGREEMENT, INCLUDING ANY LIABILITIES TO ANY THIRD PARTIES, WILL BE
LIMITED TO AN AMOUNT EQUAL TO:

(I)                                     WITH RESPECT TO ANY AND ALL CLAIMS
ARISING OUT OF ANY ACTS OR OMISSIONS OCCURRING BEFORE THE FINAL WAVE TRANSITION
DATE, $5,000,000; AND

(II)                                  WITH RESPECT TO ANY AND ALL CLAIMS ARISING
OUT OF ANY ACTS OR OMISSIONS OCCURRING AFTER THE FINAL WAVE TRANSITION DATE, THE
LESSER OF (A) $2,000,000 OR (B) THE AGGREGATE AMOUNT OF CHARGES PAID BY HT
DURING THE RENEWAL TERM (WHICH AMOUNT SHALL NOT INCLUDE ANY OUT-OF-POCKET COSTS
AND EXPENSES).

(III)                               WITH RESPECT TO ANY REDUCTION OF A PARTY’S
REMAINING AGGREGATE LIABILITY PURSUANT TO CLAUSE (I) OR (II) ABOVE (AS A RESULT
OF (X) ANY AGREEMENT OR

18


--------------------------------------------------------------------------------


SETTLEMENT BETWEEN THE PARTIES, (Y) ANY ARBITRATION OR COURT DECISION, JUDGMENT
OR RULING OR (Z) OTHERWISE), SUCH REDUCTION SHALL BE DEEMED A DOLLAR-FOR-DOLLAR
REDUCTION OF SUCH PARTY’S REMAINING AGGREGATE LIABILITY FOR DAMAGES PURSUANT TO
CLAUSE (I) OR CLAUSE (II), RESPECTIVELY.


(B)                                 IN NO EVENT SHALL BE BE LIABLE FOR ANY CLAIM
ARISING AS A RESULT OF ANY DELAYS IN THE TRANSITION NOT CAUSED BY BE.

7.2.                              Exclusion of Consequential Damages.  EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 7.3 BELOW, IN NO EVENT, WHETHER IN CONTRACT OR IN
TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE, GROSS NEGLIGENCE AND STRICT
LIABILITY IN TORT), WILL EITHER PARTY BE OTHERWISE LIABLE FOR INDIRECT OR
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.


7.3.                              EXCLUSIONS.  THE LIMITATIONS AND EXCLUSIONS
SET FORTH IN SECTION 7.1 AND SECTION 7.2 ABOVE WILL NOT APPLY WITH RESPECT TO
(I) DAMAGES RESULTING FROM FRAUD OR WILLFUL MISCONDUCT COMMITTED BY A PARTY;
(II) CLAIMS RESULTING FROM A BREACH OF SECTION 2.9; (III) CLAIMS RESULTING FROM
A BREACH OF SECTION 2.10 WHERE IT IS SHOWN BY CLEAR AND CONVINCING EVIDENCE THAT
THE MALICIOUS INSERTION OF DISABLING CODE WAS DONE WITH THE ACTUAL KNOWLEDGE OF
BE’S MANAGEMENT; AND (IV) THIRD PARTY CLAIMS THAT ARE THE SUBJECT OF
INDEMNIFICATION UNDER SECTION 6.1, SECTION 6.2 OR SECTION 6.3.

7.4.                              BE Deductible.  Subject to Section 7.1 and
Section 7.2, BE will be liable to HT for any direct damages incurred by HT as a
result of BE’s breach of its obligations under this Transition Agreement;
provided, however, that BE shall have no such liability except to the extent
that the aggregate amount of all such direct damages incurred by HT pursuant to
this Transition Agreement exceeds $1,000,000, and then only for amounts in
excess of $1,000,000 (the “BE Deductible”).  For the avoidance of doubt, the
Parties acknowledge and agree that the BE Deductible shall not apply to claims
covered by Section 7.3.

7.5.                              Survival of Direct Claims.  The ability of a
Party to recover any damages from the other Party pursuant to this Transition
Agreement shall survive the expiration or termination of the Term and terminate
on the 18-month anniversary of the Final Wave Transition Date, except for any
claim arising under Section 2.10 or Section 16.8 of the MSA as incorporated by
reference pursuant to Section 5.2(g), which shall terminate on the five-year
anniversary of the Final Wave Transition Date.  If a Party shall have suffered
or incurred direct damages as a result of the other Party’s breach of its
obligations under this Transition Agreement and made a valid claim in writing to
recover the same pursuant to this Transition Agreement prior to the applicable
termination date, then such claim shall not be extinguished by the passage of
any deadline herein.

7.6.                              Preservation of Settlement Agreement
Releases.  Notwithstanding any provision of this Transition Agreement to the
contrary, neither Party shall be liable for any actions, causes of action,
claims or demands (whether at law or in equity), liabilities losses, damages or
any other form or claim or compensation arising out of or related to acts or

19


--------------------------------------------------------------------------------


omissions, whether known or unknown, latent or obvious on the Effective Date,
that are the subject of the releases granted pursuant to the Settlement
Agreement.

7.7.                              Mitigation.  Each Party, and each Person
entitled to indemnification hereunder, shall take all reasonable steps to
mitigate any and all damages for which such Party or person may be entitled to
indemnification hereunder after becoming aware of any event which could
reasonable be expected to give rise to any claims that are indemnifiable or
recoverable hereunder or in connection herewith.

7.8.                              Acknowledgment.  Each Party hereto
acknowledges that it understands the legal and economic ramifications of the
foregoing.  Each Party acknowledges that (i) the Parties are sophisticated
commercial enterprises, (ii) the foregoing provisions were the subject of active
and complete negotiation and constitute an essential element of the benefit of
the bargain reflected in this Transition Agreement and the Settlement Agreement,
(iii) such provisions, together with the other provisions of this Transition
Agreement and the Settlement Agreement set out the bargained-for allocation of
risk hereunder and thereunder, (iv) such Party actively considered such
provisions in determining the specific risks that it assumed in agreeing to its
obligations hereunder and thereunder, (v) the Parties had meaningful choices
with respect to such provisions, and (vi) such provisions are not unreasonably
favorable to either Party.  Each Party irrevocable accepts the limitations and
exclusions set forth herein, and neither Party may avoid the limitations and
exclusions set forth in this Article VII.


ARTICLE VIII.
DISPUTE RESOLUTION

8.1.                              Internal Dispute Resolution.


(A)                                  ANY CLAIM OR DISPUTE BETWEEN HT AND BE
ARISING OUT OF OR RELATING TO THIS TRANSITION AGREEMENT (A “DISPUTE”) WILL BE
RESOLVED AS SET FORTH BELOW:


(B)                                 NEITHER PARTY MAY INITIATE FORMAL
PROCEEDINGS WITH RESPECT TO A DISPUTE UNTIL IT HAS TAKEN THE FOLLOWING STEPS IN
ORDER TO ATTEMPT TO RESOLVE THE DISPUTE INFORMALLY:

(I)                                     ONE OF THE BE CONTRACT EXECUTIVES AND HT
CONTRACT EXECUTIVE WILL DISCUSS THE DISPUTE.  THE INITIAL BE CONTRACT EXECUTIVE
HANDLING A DISPUTE SHALL CONTINUE TO HANDLE THAT DISPUTE.  IF THE BE CONTRACT
EXECUTIVE AND HT CONTRACT EXECUTIVE DO NOT RESOLVE THE DISPUTE WITHIN 5 BUSINESS
DAYS AFTER A PARTY RECEIVED A WRITTEN NOTICE FROM THE OTHER PARTY INVOKING THESE
PROCEDURES, EITHER PARTY MAY AT ANY TIME THEREAFTER REFER THE DISPUTE FOR
RESOLUTION PURSUANT TO THE FOLLOWING PARAGRAPH BY GIVING WRITTEN NOTICE TO THE
OTHER PARTY.

(II)                                  WITHIN 5 BUSINESS DAYS AFTER A PARTY’S
RECEIPT OF THE WRITTEN NOTICE UNDER THE PRECEDING PARAGRAPH, EACH PARTY WILL
APPOINT A SENIOR MANAGEMENT REPRESENTATIVE WHO DOES NOT DEVOTE SUBSTANTIALLY ALL
OF HIS OR HER TIME TO PERFORMANCE UNDER THIS TRANSITION AGREEMENT.  WITHIN TEN
BUSINESS DAYS AFTER A PARTY’S RECEIPT OF THE WRITTEN NOTICE UNDER THE PRECEDING
PARAGRAPH

20


--------------------------------------------------------------------------------


SUCH REPRESENTATIVES WILL MEET DISCUSS THE DISPUTE.  THEY WILL MEET AS OFTEN AS
THEY MUTUALLY AGREE.  IF THESE INDIVIDUALS DO NOT RESOLVE THE DISPUTE WITHIN 5
BUSINESS DAYS AFTER THE RECEIPT OF THE WRITTEN NOTICE UNDER THE PRECEDING
PARAGRAPH, EITHER PARTY MAY AT ANY TIME THEREAFTER REFER THE DISPUTE TO FORMAL
PROCEEDINGS UNDER THE NEXT SECTION BELOW BY GIVING WRITTEN NOTICE TO THE OTHER
PARTY.


(C)                                  DURING THE INFORMAL DISPUTE RESOLUTION
PROCESS UNDER THIS SECTION ALL REASONABLE REQUESTS MADE BY ONE PARTY TO THE
OTHER FOR NON-PRIVILEGED INFORMATION REASONABLY RELATED TO THE DISPUTE WILL
PROMPTLY BE HONORED.


(D)                                 THE SPECIFIC FORMAT FOR THE DISCUSSIONS WILL
BE LEFT TO THE DISCRETION OF THE PARTICIPANTS.


8.2.                              ARBITRATION.  ANY DISPUTE NOT RESOLVED
PURSUANT TO THE PRECEDING SECTION SHALL BE SOLELY AND EXCLUSIVELY RESOLVED BY
CONFIDENTIAL, BINDING ARBITRATION BEFORE THE HONORABLE NICHOLAS POLITAN.  THE
ARBITRATOR SHALL ALSO HAVE THE RIGHT TO USE A SPECIAL TECHNICAL MASTER IF, IN
THE ARBITRATOR’S SOLE DISCRETION, SUCH SPECIAL TECHNICAL MASTER WILL FACILITATE
THE ARBITRATOR’S UNDERSTANDING AND RESOLUTION OF THE DISPUTE.  IF THE ARBITRATOR
DEEMS IT NECESSARY TO INVOLVE A SPECIAL TECHNICAL MASTER IN THE RESOLUTION OF A
DISPUTE, THE PARTIES SHALL WORK IN GOOD FAITH TO SUGGEST A MUTUALLY AGREEABLE
SPECIAL TECHNICAL MASTER.  IF THE PARTIES ARE UNABLE TO SO AGREE, THE ARBITRATOR
SHALL HAVE THE RIGHT TO SELECT A SPECIAL TECHNICAL MASTER WITHOUT FURTHER
AGREEMENT OR CONSENT BY THE PARTIES.  THE ARBITRATOR SHALL HAVE THE RIGHT TO
AWARD, OR INCLUDE IN ANY AWARD, INJUNCTIVE RELIEF.  ANY ARBITRATOR’S AWARD SHALL
BE FINAL AND BINDING ON THE PARTIES THERETO, AND JUDGMENT THEREON MAY BE ENTERED
IN ANY COURT OF COMPETENT JURISDICTION.  THE ARBITRATOR MAY, IN THE ARBITRATOR’S
SOLE DISCRETION, AWARD ATTORNEY’S FEES TO THE PREVAILING PARTY IN ANY DISPUTE. 
IN THE EVENT OF THE ARBITRATOR’S DEATH, DISABILITY OR EXTENDED ABSENCE, THE
PARTIES WILL MUTUALLY AGREE TO NAME A REPLACEMENT ARBITRATOR.

21


--------------------------------------------------------------------------------



ARTICLE IX.
TERMINATION

9.1.                              Termination as Result of Termination of
Settlement Agreement.  If the Settlement Agreement is terminated in accordance
with the terms thereof before the occurrence of the Settlement Closing Date,
this Transition Agreement will be deemed to be immediately terminated and void
ab initio (with the express understanding that, notwithstanding any other
provision of this Transition Agreement, no provisions of this Transition
Agreement shall survive and the relationship of the Parties shall be governed by
the MSA as if it had never been suspended or terminated as the case may be) upon
the date of any such termination of the Settlement Agreement.

9.2.                              HT Termination.  HT may, by giving written
notice to BE identifying the basis for such notice, terminate this Transition
Agreement in whole or in part as of the date specified in the notice of
termination, if:


(A)                                  BE COMMITS A MATERIAL BREACH OF THIS
TRANSITION AGREEMENT, WHICH BREACH IS NOT CURED WITHIN 15 DAYS AFTER RECEIPT
FROM HT OF WRITTEN NOTICE OF THE BREACH SPECIFYING IN REASONABLE DETAIL THE
NATURE OF THE BREACH; OR


(B)                                 BE COMMITS A MATERIAL BREACH OF THIS
TRANSITION AGREEMENT THAT IS NOT CAPABLE OF BEING CURED WITHIN 15 DAYS.

9.3.                              BE Termination.  If HT fails to pay charges
owed to BE when due under this Transition Agreement, then BE may, after giving
HT written notice specifically identifying that such notice is given under this
Section 9.3 and seven days to cure after receipt of such notice, terminate this
Transition Agreement in whole but not in part.  The Parties acknowledge that for
purposes of this Section 9.3 any calculation or other manifest errors reflected
on an invoice shall not be considered charges due under this Transition
Agreement.

9.4.                              Effect of Termination.  Notwithstanding any
provision in this Transition Agreement to the contrary, any termination of this
Transition Agreement shall have no effect on the terms or enforceability of the
Settlement Agreement, including the releases granted thereunder.


ARTICLE X.
DEFINITIONS

10.1.                        Definitions.


(A)                                  AS USED IN THIS TRANSITION AGREEMENT, THE
TERMS SET FORTH BELOW SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


“BE COMPETITOR” MEANS AN ENTITY THAT OFFERS OR PROPOSES TO OFFER SERVICES THAT
ARE SIMILAR TO OR COMPETITIVE WITH THE SERVICES OFFERED, PROPOSED TO BE OFFERED
OR ANTICIPATED TO BE OFFERED BY BE.

22


--------------------------------------------------------------------------------



“FINAL WAVE TRANSITION DATE” MEANS THE DATE UPON WHICH SERVICE WAVE 3 IS TO BE
TRANSITIONED FROM BE TO HT OR THE SUCCESSOR PROVIDER.


“HT COMPETITOR” MEANS AN ENTITY THAT OFFERS OR PROPOSES TO OFFER SERVICES THAT
ARE SIMILAR TO OR COMPETITIVE WITH THE SERVICES OFFERED, PROPOSED TO BE OFFERED
OR ANTICIPATED TO BE OFFERED BY HT FROM TIME TO TIME.


“HT TRANSFERRED CONSULTANT PERSONNEL” MEANS THOSE BE EMPLOYEES HAVING THE TITLE
OF SENIOR CONSULTANT OR CONSULTANT WHO BECOME HT OR SUCCESSOR PROVIDER EMPLOYEES
AS A RESULT OF THE TRANSITION.


“HT TRANSFERRED MANAGER PERSONNEL” MEANS THOSE BE EMPLOYEES HAVING A TITLE OF
MANAGING DIRECTOR, SENIOR MANAGER OR MANGER WHO BECOME HT OR SUCCESSOR PROVIDER
EMPLOYEES AS A RESULT OF THE TRANSITION.


“SERVICE WAVE” MEANS ANY OF SERVICE WAVE 1A, SERVICE WAVE 1B, SERVICE WAVE 2 OR
SERVICE WAVE 3.


“SERVICE WAVE 1A” MEANS IVR/CTI (CALL CENTER), END TO END TESTING, WEBFORMS AND
RELEASE MANAGEMENT


“SERVICE WAVE 1B” MEANS POINT OF SALE, WHOLESALE (NEUSTAR AND CABS COMPONENTS),
AWAS AND DISPATCH.


“SERVICE WAVE 2” MEANS FINANCE AND SUPPLY CHAIN, HUMAN RESOURCES, NETWORK
ENGINEERING AND PLANNING, VOLT DELTA SYSTEM, EPM REPORTING AND QUEUE MANAGEMENT.


“SERVICE WAVE 3” MEANS CRM, CRM SUPPORT, BILLING, GCOMMS, OUTSIDE PLANT, TIBCO,
WEB PORTAL, WHOLESALE DISPATCHER AND ALL SYSTEM SUPPORT TOOLS.


“TELCOM ENTITY” MEANS ANY ENTITY THAT IS PRIMARILY ENGAGED IN THE PROVISION OF
TELECOMMUNICATION SERVICES.


“TRANSITION PLAN” MEANS THE HT TRANSITION PLAN FOR THE TRANSITION SET FORTH AS
ATTACHMENT 7 HERETO.


“WAVE TRANSITION DATE” MEANS FOR EACH SERVICE WAVE THE DATE THAT THE SOFTWARE
AND PLATFORMS CONSTITUTING SUCH SERVICE WAVE IS TRANSITIONED FROM BE TO HT OR
THE SUCCESSOR PROVIDER, WHICH SHALL BE THE EARLIER OF (I) THE DATE THAT HT OR
THE SUCCESSOR PROVIDER ELECTS TO TRANSITION SUCH SERVICE WAVE OR (II) THE DATE
WHICH IS THE LATER OF (X) THE DATES SET FORTH IN ATTACHMENT 7-A OR (Y) THE DATE
ON WHICH THE KNOWLEDGE TRANSFER SERVICES FOR SUCH SERVICE WAVE HAVE BEEN
COMPLETED.

23


--------------------------------------------------------------------------------



(B)                                 EACH OF THE TERMS SET FORTH BELOW HAS THE
MEANING FOUND IN THE PROVISION SET FORTH OPPOSITE SUCH TERM IN THE FOLLOWING
TABLE:

Definition

 

Section

 

 

 

Account Documentation

 

2.6(a)

Auditors

 

2.8(a)(i)

Audits

 

2.8(a)(i)

BE

 

Preamble

BE Deductible

 

7.4

Contract Executive

 

2.4

Dispute

 

8.1(a)

Effective Date

 

Preamble

HT

 

Preamble

Holdover Period

 

3.1(b)

HPUC

 

2.11

Initial Term

 

1.1

Knowledge Transfer Services

 

2.1(b)

Letter Agreement

 

3.4

MSA

 

Recitals

Operate Services

 

2.1(a)

Parties

 

Preamble

Personnel Plan

 

3.1(a)

PMO

 

2.8(b)(i)

Prepaid Amount

 

4.2

Regulators

 

2.8(a)(iii)(c)

Remediation Services

 

2.1(c)

Renewal Term

 

1.2

Settlement Agreement

 

Recitals

Successor Provider

 

2.1

Term

 

1.2

Transition

 

Recitals

Transition Agreement

 

Preamble

Transition Bonus

 

3.3(a)

Transition Services

 

Recitals

Traveling Resources

 

2.2(d)

 


ARTICLE XI.
MISCELLANEOUS


11.1.                        NO JOINT EMPLOYER RELATIONSHIP  NOTHING IN THIS
TRANSITION AGREEMENT SHALL OPERATE OR BE CONSTRUED AS MAKING HT AND BE EITHER
PARTNERS, JOINT VENTURERS, PRINCIPALS, JOINT EMPLOYERS, FIDUCIARIES, AGENTS OR
EMPLOYEES OF THE OTHER.  THE RELATIONSHIP BETWEEN HT AND BE WILL BE THAT OF AN
INDEPENDENT CONTRACTOR RELATIONSHIP. NO EMPLOYEE, AGENT, AFFILIATE OR CONTRACTOR
RETAINED BY BE TO PERFORM WORK ON BEHALF OF HT OR ITS

24


--------------------------------------------------------------------------------



AFFILIATES UNDER THIS TRANSITION AGREEMENT WILL BE DEEMED TO BE AN EMPLOYEE,
AGENT, OR CONTRACTOR OF HT OR ITS AFFILIATES.  NEITHER PARTY WILL HAVE ANY
RIGHT, POWER, OR AUTHORITY, EXPRESS OR IMPLIED, TO BIND THE OTHER.  BE IS SOLELY
RESPONSIBLE FOR PAYMENT OF (1) ALL INCOME, DISABILITY, WITHHOLDING, AND OTHER
EMPLOYMENT TAXES AS WELL AS (2) ALL MEDICAL BENEFIT PREMIUMS, VACATION PAY, SICK
PAY, OR OTHER FRINGE BENEFITS RESULTING FROM BE’S RETENTION OF ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR INDEPENDENT CONTRACTORS.

11.2.                        Binding Agreement.  It is the intention of the
Parties hereto that, upon execution and delivery of this Transition Agreement by
all of the Parties hereto, this Transition Agreement shall be binding and
enforceable against each such Party.

11.3.                        Assignment.  Neither Party may assign this
Transition Agreement without the prior written consent of the other Party,
except that:


(A)                                  HT MAY ASSIGN ITS RIGHTS AND OBLIGATIONS
UNDER THIS TRANSITION AGREEMENT WITHOUT THE APPROVAL OF BE TO (1) AN ENTITY
WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF HT AND WHICH IS NOT A
BE COMPETITOR; (2) ANY AFFILIATE IN CONNECTION WITH A REORGANIZATION OR
CONSOLIDATION; OR (3) ANY SUBSIDIARY OR AFFILIATE OR SUCCESSOR IN A MERGER OR
ACQUISITION INVOLVING HT WHICH IS NOT A BE COMPETITOR; AND


(B)                                 BE MAY ASSIGN ITS RIGHTS AND OBLIGATIONS
UNDER THIS TRANSITION AGREEMENT WITHOUT THE APPROVAL OF THE HT TO (1) AN ENTITY
WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF BE AND WHICH IS NOT A
HT COMPETITOR; (2) ANY AFFILIATE IN CONNECTION WITH A REORGANIZATION OR
CONSOLIDATION OR (3) ANY SUBSIDIARY OR AFFILIATE OR SUCCESSOR IN A MERGER OR
ACQUISITION INVOLVING BE WHICH IS NOT A HT COMPETITOR.


(C)                                  WITHOUT HT’S CONSENT, BE WILL NOT
SUBCONTRACT OR DELEGATE ANY OF ITS MATERIAL OBLIGATIONS UNDER THIS TRANSITION
AGREEMENT EXCEPT PURSUANT TO AN APPROVED SUBCONTRACT (IT BEING UNDERSTOOD THAT
ANY APPROVED SUBCONTRACT IN EFFECT UNDER THE MSA AS OF THE EFFECTIVE DATE SHALL
BE AN APPROVED SUBCONTRACT UNDER THIS TRANSITION AGREEMENT).  A SUBCONTRACTOR OF
A SUBCONTRACTOR, DIRECTLY OR INDIRECTLY, OF BE WILL BE DEEMED TO BE A
SUBCONTRACTOR OF BE FOR PURPOSES OF THIS SUBSECTION 11.3(C).

Neither Party will be relieved of its obligations under this Transition
Agreement as a result of any such assignment.

11.4.                        Notices.


(A)                                  ALL NOTICES, REQUESTS, DEMANDS AND
DETERMINATIONS UNDER THIS TRANSITION AGREEMENT (OTHER THAN ROUTINE OPERATIONAL
COMMUNICATIONS), WILL BE IN WRITING WITH A COPY SENT BY EMAIL AND WILL BE DEEMED
DULY GIVEN (A) WHEN DELIVERED BY HAND, (B) ON THE DESIGNATED DAY OF DELIVERY
AFTER BEING TIMELY GIVEN TO AN EXPRESS OVERNIGHT COURIER WITH A RELIABLE SYSTEM
FOR TRACKING DELIVERY, (C) WHEN SENT BY CONFIRMED FACSIMILE WITH A COPY SENT BY
ANOTHER MEANS (OTHER THAN EMAIL) SPECIFIED IN THIS SECTION, OR (D) FIVE BUSINESS
DAYS AFTER THE DAY OF MAILING, WHEN MAILED BY UNITED STATES MAIL, REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, AND ADDRESSED AS
FOLLOWS:

25


--------------------------------------------------------------------------------


In the case of HT:

David Torline
Senior VP and Chief Information Officer
Hawaiian Telcom, Inc.
1177 Bishop Street
Honolulu, HI 96813
Fax:  +1 (808) 546-0956
Email: David.Torline@hawaiiantel.com

With a copy to:

Alan Oshima
General Counsel
Hawaiian Telcom Communications, Inc.
1177 Bishop Street
Honolulu, HI 96813
Fax:  +1 (808) 546-0956
Email: Alan.Oshima@hawaiiantel.com

In the case of BE:

Paul Ciandrini
Executive Vice President
BearingPoint, Inc.
500 E. Middlefield Rd.
Mountain View, CA  94043
Fax:  (650) 968-1064
Email: Paul.Ciandrini@bearingpoint.com

With a copy to:

John Eichenberger
BearingPoint, Inc.
1676 International Drive
McLean, VA 22102-4828
Fax:  (703) 991-2669
Email: John.Eichenberger@bearingpoint.com

A Party may from time to time change its address or designee for notification
purposes by giving the other Party prior written notice of the new address or
designee and the date upon which it will become effective.

11.5.                        Publicity.  Each Party shall keep the terms and
conditions of this Transition Agreement strictly confidential, and no party
hereto shall disclose such terms and conditions to any third party except:
(1) with the prior written consent of the other Party, (2) to the extent

26


--------------------------------------------------------------------------------


required by applicable law, regulation or order of a court of competent
jurisdiction, (3) in confidence to the professional legal and financial counsel
representing such party, or (4) as required by agreements with a party’s
existing and potential financing sources, provided that such sources are bound
by existing confidentiality obligations.  With respect to a disclosure by a
Party pursuant to the foregoing clause (2), such Party shall, except as may be
prohibited by applicable law, provide the other Party with prior written notice
as early as practicable prior to such disclosure pursuant to such applicable
law, regulation or order so as to permit such Party an opportunity to object or
seek confidential treatment of such material, as applicable, and such disclosing
Party shall (i) reasonably assist the other Party objecting to such disclosure
in its efforts (a) to interpose an objection to such disclosure, (b) to take
action to seek to assure confidential handling of such information or (c) to
take such other action as it deems reasonably appropriate to protect such
information, and (ii) at the request of the Party objecting to such disclosure,
use commercially reasonable efforts, at the expense of the objecting Party, to
limit the disclosure of the terms and conditions of this Transition Agreement to
the extent permitted by applicable law.  With respect to the U.S. Federal
Communications Commission, the U.S. Securities and Exchange Commission and
Hawaii Public Utilities Commission, nothing herein shall restrict a Party’s
ability to disclose terms and conditions of this Transition Agreement to the
extent legally required, in the sole good faith judgment of the disclosing
party.


11.6.                        AMENDMENT; WAIVER.  THE TERMS AND PROVISIONS,
INCLUDING ANY ATTACHMENT HERETO, OF THIS TRANSITION AGREEMENT MAY BE MODIFIED OR
AMENDED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THE PARTIES HERETO, AND
COMPLIANCE WITH ANY TERM OR PROVISION HEREOF MAY BE WAIVED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY EACH PARTY ENTITLED TO THE BENEFITS OF THE SAME.  EXCEPT
AS EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, NO FAILURE TO EXERCISE ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE GRANTED
HEREUNDER.

11.7.                        Construction.  The section headings and
parenthetical explanations of referenced sections contained in this Transition
Agreement are for convenience of reference only and shall in no way define,
limit, extend or describe the scope or intent of any provisions of this
Transition Agreement.  As used in this Transition Agreement, unless otherwise
provided to the contrary, (a) all references to days shall be deemed references
to calendar days and (b) any reference to a “Section” or “Attachment” shall be
deemed to refer to a section of this Transition Agreement or an attachment
attached to this Transition Agreement.  The words “include,” “includes” or
“including” shall be deemed to be followed by the words “without limitation.”

11.8.                        Severability.  If any provision of this Transition
Agreement is held to be illegal, invalid or unenforceable, such provision shall
be fully severable, and this Transition Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Transition Agreement;
provided, however, that if such illegal, invalid or unenforceable provision may
be made legal, valid and enforceable by

27


--------------------------------------------------------------------------------


limitation thereof, then the provision shall be revised and reformed to make it
legal, valid and enforceable to the maximum extent permitted by law.

11.9.                        Liens.  BE agrees to keep HT, all of the real and
personal property of HT, and the Transition Services and Services, free and
clear of all liens or lien claims arising as a result of BE’s conduct under this
Transition Agreement or the MSA. Should any lien or lien claim be asserted for
any reason arising out of BE’s conduct under this Transition Agreement or the
MSA,HT may at its sole discretion (i) pay the amount of such lien or lien claim;
(ii) deduct such amounts from payments due to BE; and (iii) require the BE to
obtain a properly executed release of lien reasonably satisfactory to HT.

11.10.                  Further Assurances.  The Parties will, and will use its
commercially reasonable efforts to cause their Affiliates, agents, employees and
subcontractors to, do all things reasonably necessary, including executing any
additional documents and instruments, to give full effect to this Transition
Agreement.


11.11.                  COMPLIANCE WITH LAW.  EACH PARTY WILL (AND HT WILL CAUSE
THE AUTHORIZED USERS AS RELEVANT AND BE WILL CAUSE ITS SUBCONTRACTORS AS
RELEVANT TO) PERFORM SUCH PARTY’S OBLIGATIONS UNDER THIS TRANSITION AGREEMENT IN
A MANNER THAT COMPLIES WITH THE APPLICABLE LAWS IN RESPECT OF ITS OBLIGATIONS
(INCLUDING IDENTIFYING AND PROCURING ANY REQUIRED PERMITS, CERTIFICATES,
APPROVALS OR INSPECTIONS).  IF A CHARGE OCCURS OF NON-COMPLIANCE OF A PARTY (OR,
IN THE CASE OF BE, AN AFFILIATE OF BE THAT IS PROVIDING ANY OF THE TRANSITION
SERVICES) WITH ANY LAWS, SUCH PARTY WILL PROMPTLY NOTIFY THE OTHER PARTY OF THE
CHARGES IN WRITING AND PROVIDE THE OTHER PARTY WITH A WRITTEN PLAN TO ADDRESS
AND CORRECT THE CHARGE OF NON-COMPLIANCE AND WILL COMPLY WITH SUCH PLAN.


11.12.                  CONSENTS AND APPROVALS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, WITH REGARD TO CONSENTS, APPROVALS OR SIMILAR ACTIONS REQUIRED UNDER
THIS TRANSITION AGREEMENT, THE RELEVANT PARTY WILL NOT UNREASONABLY WITHHOLD OR
DELAY THE SAME.  AN APPROVAL OR CONSENT GIVEN BY A PARTY UNDER THIS TRANSITION
AGREEMENT WILL NOT RELIEVE THE OTHER PARTY FROM RESPONSIBILITY FOR COMPLYING
WITH THE REQUIREMENTS OF THIS TRANSITION AGREEMENT, NOR WILL IT BE CONSTRUED AS
A WAIVER OF ANY RIGHTS UNDER THIS TRANSITION AGREEMENT, EXCEPT AS AND TO THE
EXTENT OTHERWISE EXPRESSLY PROVIDED IN SUCH APPROVAL OR CONSENT.

11.13.                  Governing Law.  This Transition Agreement shall be
governed by and construed in accordance with the laws of the State of Hawaii
without giving effect to principles of conflicts of law.

11.14.                  Entire Agreement.  This Transition Agreement, together
with the Settlement Agreement, constitutes the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral or written agreements and understandings with respect to
the subject matter hereof.

11.15.                  Counterparts.  This Transition Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

28


--------------------------------------------------------------------------------


***Remainder of Page Intentionally Left Blank; Signature Pages Follow***

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute and deliver this Transition Agreement to be binding
and effective as of the date set forth in the first paragraph above.

Hawaiian Telcom Communications, Inc.

 

 

 

 

 

By:

       /s/ Michael S. Ruley

 

 

 

Name:

 

Michael S. Ruley

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

BearingPoint, Inc.

 

 

 

 

 

 

 

 

By:

       /s/ Harry L. You

 

 

 

Name:

 

Harry L. You

 

 

 

Title:

 

Chief Executive Officer

 

 

30


--------------------------------------------------------------------------------